EXHIBIT 10-109
 
Pinnacle Airlines Corp.
 
Summary of Terms and Conditions of the $74,285,000
 
Senior Secured Superpriority Debtor-in-Possession Facility
 
This Summary of Proposed Terms and Conditions (including the Annexes hereto, the
“Term Sheet”) is not intended to be a comprehensive list of all relevant terms
and conditions of the transactions contemplated herein.  It is for the purpose
of outlining the proposed credit facility described below.
 
 
Borrower:
Pinnacle Airlines Corp. (the “Borrower”), as a debtor in possession under
chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”), in a
jointly administered case (the “Borrower’s Case”) pending in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
with its affiliated debtors in possession including Pinnacle Airlines, Inc.
(“Pinnacle Airlines”), Colgan Airlines, Inc. (“Colgan”), Mesaba Airlines
(“Mesaba”) and Pinnacle East Coast Operations Inc. (“Pinnacle East”) expected to
be filed on April 1, 2012 (the “Filing Date”).

 
 
Guarantors:
All obligations under the Facility (as defined below) and the other Loan
Documents (as defined below) will be unconditionally guaranteed (the
“Guarantee”) by each subsidiary of the Borrower that files as a debtor in
possession in the Cases (as defined below) pending in the Bankruptcy Court (the
“Guarantors’ Cases” and together with the Borrower’s Case, the “Cases”) and
jointly administered with the Borrower’s Case and any other domestic subsidiary
of the Borrower (collectively, the “Guarantors”).  The Borrower and the
Guarantors are referred to herein as the “Obligors” or, as the case may be, the
“Debtors”.

 
 
DIP Facility:
A superpriority senior secured multiple draw term loan facility (the “Facility”)
in an aggregate principal amount of up to $74.285 million (the
“Commitment”).  Amounts repaid or prepaid under the Facility may not be
reborrowed.

 
 
Lenders:
Delta Air Lines, Inc. (together with its successors and assigns, “Delta”) and
other institutions selected by Delta (collectively, the “Lenders”).

 
 
Administrative Agent:
Delta (together with its successors and assigns, the “Administrative Agent”).

 
 
Collateral Agent:
Delta (together with its successors and assigns, the “Collateral Agent”).

 
 
Purpose/Use of Proceeds:
The proceeds of the Facility shall be used (i) to provide working capital for,
and for other general corporate purposes of, the Borrower

 

 
1

--------------------------------------------------------------------------------

 

and its subsidiaries, including the payment of expenses of administration in the
Cases, (ii) to repay in full the Promissory Note, and (iii) to pay the costs and
expenses of the Lenders, in each case in accordance with the Budget.
For avoidance of doubt, no portion of the Facility, the collateral securing the
Facility, the proceeds of the Facility or the collateral or the Carve-Out (as
defined below) may be used in connection with the investigation (including,
without limitation, discovery proceedings), initiation or prosecution of any
claims, causes of action, objections, adversary proceedings or other litigation
against the Lenders and the Promissory Note Lender (as defined below),
including, but not limited to, (i) with respect to raising any defense to the
validity, perfection, priority, extent, or enforceability of the obligations
under the Facility and/or the Promissory Note (as defined below) including the
liens with respect thereto and (ii) with respect to pursuing any potential
claims against the Lenders or the Promissory Note Lender (or their respective
predecessors-in-interest, agents, affiliates, representatives, attorneys, or
advisors) asserting or alleging any claims including, but not limited to,
“lender liability”-type claims or causes of action, causes of actions under
chapter 5 of the Bankruptcy Code (including under section 502(d) of the
Bankruptcy Code), or any other claims or causes of action under, or in any way
otherwise relating to, the Loan Documents, the Facility, the Promissory Note and
the Promissory Note Security Agreement (as defined below) (collectively, the
“Promissory Note Documents”) provided that, the Debtors shall not be precluded
from asserting, and may assert, claims against Delta or any of its subsidiaries
arising under or related to any other agreements between the parties other than
claims resolved between and among the parties in the Delta Connection
Agreements; and provided further that up to $50,000 in the aggregate may be used
to reimburse any official committee appointed in the Debtors’ chapter 11 cases
(the “Committee”) for reasonable costs and out-of-pocket expenses incurred in
connection with the investigation of the validity, perfection and/or priority of
the liens securing the Promissory Note.
 
Application of Proceeds.  The amounts outstanding under the Promissory Note
shall be paid in full with proceeds of the Facility immediately after entry of a
Final Order.1
 
 
Availability:
Upon the Bankruptcy Court’s entry of the Final Order (the “Final Order Entry
Date”), the full amount of the Commitment shall be available to the Borrower,
subject to (i) the execution and delivery of definitive documents relating to
the Facility, which shall be in form and substance satisfactory to the Lenders
(the “Loan Documents”), (ii) compliance with the terms, conditions and covenants
(including compliance with the 13-week Projection) described in the Loan
Documents, including the conditions set forth in the Annexes attached

 



--------------------------------------------------------------------------------

 
1
Repayment of Promissory Note amount shall remain subject to specified period in
which Unsecured Creditors Committee may challenge extent, validity, priority,
perfection and enforceability of Promissory Note obligations and liens.  In the
event that the Court determines that repayment, or any amount of repayment, was
improper, such repayment shall be subject to total or partial disgorgement (as
the Court may determine).

 

--
 
 
2

--------------------------------------------------------------------------------

 

hereto and (iii) satisfaction of the conditions set forth herein.  Subject to
the terms hereof, the Facility may be borrowed in accordance with the terms of
the Loan Documents; provided, that in no event may the Borrower make more than
three (3) separate borrowing requests and each borrowing request shall be in the
minimum amount of $10 million.
Budget:
As used in the terms, conditions, and covenants described in this Term Sheet,
“Budget” means the following (each in form and substance satisfactory to the
Lenders in their sole discretion):

 
 
(i)
in the case of the initial Budget (delivered as a condition to the closing and
initial funding of the Facility and a copy of which is attached as Schedule I
hereto), a 13-week statement of sources and uses for the next 13 weeks of the
Borrower and its subsidiaries, broken down by week, including, without
limitation, the anticipated uses of the Facility for such period (a “13-week
Projection”), and thereafter on Wednesday of each week, an updated 13-week
Projection for the subsequent 13 week period, which update shall be acceptable
to the Lenders; and

 
 
(ii)
a business plan and projected operating budget for a period of one (1) year (the
“Operating Forecast”), broken down by month, including, without limitation,
income statements, balance sheets, cash flow statements, projected capital
expenditures, asset sales, and estimated cost savings, and a line item for total
available liquidity;

 
and which shall provide, among other things, for the payment of the costs and
expenses relating to the Facility, ordinary course administrative expenses,
bankruptcy-related expenses and working capital and other general corporate
needs (including payment of amounts owed to the Lenders under other agreements)
and corporate obligations incurred as a result of projected restructuring of its
operations and business.  The Borrower shall also provide weekly variance
report/reconciliation to the applicable period in the current 13-week Projection
on Wednesday of each week for the prior week showing actual cash receipts and
disbursements for the immediately preceding week, noting therein all variances,
on a line-item basis, from values set forth for such period in the Budget, and
shall include explanations for all material variances. Notwithstanding anything
to the contrary contained herein, the parties agree to revise the then current
Budget, and to the extent necessary, applicable financial covenants, to reflect
the impact of the accelerated removal of aircraft pursuant to terms of Article
II.C(y) of the 2007 CRJ-900 Agreement on the Borrower’s and Guarantors’
financial performance.
 
 
Maturity:
The maturity date of the Facility will be (and all Loans and obligations under
the Facility shall be indefeasibly repaid in full in cash on) the earliest of:
(i) stated maturity, which shall be one (1) year from the Filing Date, (ii) the
substantial consummation of a sale of substantially all of the assets of any
Obligor, which in any event must be approved by the Lenders (in their sole
discretion), (iii) the effective

 

--
 
 
3

--------------------------------------------------------------------------------

 

date of any Chapter 11 plan of any Obligor pursuant to any confirmation order
reasonably satisfactory to the Lenders, (iv) the date that is 30 days after the
filing date if the Final Order Entry Date shall not have occurred by such date,
or (v) the acceleration of the Loans or termination of the Commitment under the
Facility, including, without limitation, as a result of the occurrence of an
Event of Default (as defined below) (any such occurrence, the “Maturity Date”).
 
Upon (i) substantial consummation of the Plan (as defined on Annex IV herein),
(ii) the absence of any continuing or unwaived default or event of default under
the Facility or the Exit Facility, (iii) delivery of customary closing
documentation, including a written notice from the Obligors electing to borrow
under the Exit Facility at least ten (10) business days prior to the proposed
date of conversion of the Facility into the Exit Facility (the “Exit Date”) and
(iv) payment of the Lenders’ costs and expenses in connection with negotiation
and documentation of the Exit Facility, the Lenders agree to convert the
Facility into a senior secured exit term facility on the terms set forth in the
Secured Promissory Note attached hereto as Annex V (the “Exit Facility”).

 
 
Closing Date:
The date on which the Commitment is made available for borrowings under the
Facility (the “Closing Date”), which shall be no later than two (2) business
days after the Final Order Entry Date, subject to satisfaction (or waiver in the
Lenders’ sole discretion) of the applicable conditions precedent set forth
herein.

 
 
Amortization:
None.

 
Interest Rate:
As set forth on Annex II hereto.

 
Borrowing Procedure:
Borrowing requests under the Facility shall be signed by a financial officer and
made on two (2) business days’ notice (received by the Lenders by 9:00 am,
Atlanta time).

 
 
Currency:
Borrowings shall be made in U.S. Dollars.  All repayments or prepayments under
the Facility will be made without setoff or counterclaim.

 
 
Funding Protection:
Standard provisions including indemnification, capital adequacy requirements,
gross-up for withholding (subject to customary qualifications), if applicable,
compensation for increased costs (including reduced payments or earnings and
increased capital requirements) and compliance with any change in law,
regulatory restrictions, guidelines, or request of relevant authorities.

 
 
Voluntary Prepayments:
The Borrower may repay the Loans under the Facility at any time without premium
or penalty upon (i) at least three (3) business days’ prior written notice;
provided that in the case of repayment, each partial repayment shall be in an
amount of $1 million or multiples of $1 million in excess thereof (or, if less,
the outstanding amount of applicable Loans or any other amount approved by the
Lenders), and, in the case of reduction of the Commitment, each partial
reduction


--
 
 
4

--------------------------------------------------------------------------------

 

shall be in an amount of $1 million or multiple of $1 million in excess thereof
(or, if less, the remaining available balance of the Commitment).  Any reduction
of the Commitment shall be permanent, unless waived by the Lenders in their sole
discretion.


Mandatory Prepayments:
Mandatory prepayments upon the receipt of net proceeds from (i) asset sales
(including insurance and condemnation) or (ii) the issuance of debt or equity.

 
 
Priority/Security:
All obligations of the Obligors to the Lenders or any of their affiliates under
the Loan Documents, and all guaranties of all of the obligations under the Loan
Documents by the Guarantors, shall at all times:

 
(i)        pursuant to Bankruptcy Code section 364(c)(1), be entitled to joint
and several superpriority administrative expense claims in the Cases having
priority over all administrative expenses of any kind specified in sections
503(b) and 507(b) of the Bankruptcy Code;
 
(ii)        pursuant to Bankruptcy Code section 364(c)(2), be secured by a
perfected first priority lien on all now owned or hereafter acquired tangible
and intangible assets and property of the Obligors including, without
limitation, accounts, documents, goods, inventory, equipment, capital stock in
subsidiaries and joint ventures, investment property, instruments, chattel
paper, commercial tort claims, cash, cash equivalents, securities accounts,
deposit accounts, commodity accounts, real estate, leasehold interests, gate
leaseholds, slots, airframes, engines, spare engines, spare parts, contracts,
patents, copyrights, trademarks, causes of action (excluding avoidance actions),
and other general intangibles (including, without limitation, tax refunds and
payment intangibles), and all products and proceeds thereof (including proceeds
of avoidance actions) (the “Collateral”), to the extent that such Collateral is
not subject to valid, perfected and non-avoidable liens as of the commencement
of the Cases2;
 
(iii)        pursuant to Bankruptcy Code section 364(c)(3), be secured by a
perfected junior lien on all Collateral, to the extent that such Collateral is
subject to valid, perfected and non-avoidable liens in favor of third parties in
existence at the time of the commencement of the Cases or to valid liens in
existence at the time of such commencement that are perfected subsequent to such
commencement as permitted by Section 546(b) of the Bankruptcy Code (other than
property that is subject to the existing liens that secure the obligations under
the Promissory Note, which liens shall be primed by the liens securing the
obligations under the Loan Documents in accordance with the terms of this Term
Sheet excluding only the Collateral that is equipment (as defined in Section
1110(a)(3)) where the agreement with the senior lienholder or applicable
law  precludes such lien  (the “Existing Liens”); and
 



--------------------------------------------------------------------------------

 
2Such collateral will include, without limitation, any owned Saab 340B aircraft,
Federal and state income tax refund, ground service equipment, other equipment,
vehicles, computer hardware and software, and ARS options.
 

--
 
 
5

--------------------------------------------------------------------------------

 



 
(iv)  pursuant to Bankruptcy Code section 364(d), be secured by a perfected
first-priority priming lien on the Promissory Note Collateral (as defined below)
(the “Existing Primed Liens”), with the Existing Primed Liens being primed by
and made subject and subordinate (with respect to the Promissory Note
Collateral) to the perfected first priority senior liens to be granted to the
Lenders under the Facility, which senior priming liens in favor of the Lenders
shall also prime any liens granted after the commencement of the Cases to
provide adequate protection in respect of any of the Primed Liens;

 
 
subject in each case only to a carve-out (the “Carve-Out”) which shall be
comprised of the following:  (i) the unpaid fees of the Clerk of the Bankruptcy
Court and the U.S. Trustee pursuant to 28 U.S.C. §1930(a)(6) and (ii) the
payment of (x) all fees, disbursements, costs and expenses which are incurred
before the Funding Termination Date (as defined below) and after the Petition
Date for each Professional (as defined below), less any amount actually paid to
each such Professional retained by the Debtors or any statutory committees
appointed in the case (the “Committee”) pursuant to Bankruptcy Code sections
327, 328, 330, 331, 503 or 1102 (collectively, the “Professionals”) to the
extent allowed at any time by the Bankruptcy Court, whether by interim order,
procedural order or otherwise,  and owed pursuant to the Professionals’
respective engagement letters; (y) fees and expenses of the Debtors’
Professionals, in an aggregate amount not to exceed $2.0 million  (the
“Termination Carve-Out”), which are incurred after the Funding Termination Date,
with respect to the Professionals, such fees and expenses are ultimately allowed
by the Bankruptcy Court, each subject to the rights of any party in interest to
object to the allowance of any such fees and expenses sought by Professionals in
clauses (x) and (y) hereof.  Notwithstanding anything to the contrary, an amount
equal to the Termination Carve-Out shall be reserved against the
Commitment.  Upon the occurrence of a Funding Termination Date, an amount equal
to the Termination Carve-Out shall be funded in a segregated escrow account
solely to fund the Carve-Out.

 
 
As used herein, “Funding Termination Date” means the first Business Day after
the expiration of the Notice Period (as defined below).

 
 
Notwithstanding the foregoing, no portion of the Carve-Out or proceeds of the
Facility may be used in connection with the investigation (including, without
limitation, discovery proceedings), initiation or prosecution of any claims,
causes of action, objections or other litigation against the Lenders or the
Promissory Note Lender, including, but not limited to, (i) with respect to
raising any defense to the validity, perfection, priority, extent, or
enforceability of the obligations under the Facility and/or the Promissory Note
(as defined below) including the liens with respect thereto and (ii) with
respect to pursuing any potential claims against the Lenders or the Promissory
Note Lender (or their respective predecessors-in-interest, agents,

 

--
 
 
6

--------------------------------------------------------------------------------

 

affiliates, representatives, attorneys, or advisors) asserting or alleging any
claims including, but not limited to, “lender liability”-type claims or causes
of action, causes of actions under chapter 5 of the Bankruptcy Code (including
under section 502(d) of the Bankruptcy Code), or any other claims or causes of
action under, or in any way otherwise relating to, the Loan Documents, the
Facility, the Promissory Note, the 2007 CRJ-900 Agreement, the CRJ-200
Agreement, the 2010 CRJ-900 Agreement; provided that up to $50,000 in the
aggregate may be used to reimburse any Committee for the reasonable costs and
out-of-pocket expenses incurred in connection with the investigation of the
validity, perfection and/or priority of the liens securing the Promissory Note.
 
For purposes of this Term Sheet, the term “Existing Primed Secured Facilities”
shall mean the debt outstanding under the promissory note dated July 1, 2010
issued by Borrower, Pinnacle Airlines, and Mesaba (as amended, restated,
supplemented or otherwise modified from time to time, the “Promissory Note”), to
Delta (the “Promissory Note Lender”) which Promissory Note is secured by a
pledge of certain equipment of Mesaba and the capital stock in Mesaba (the
“Promissory Note Collateral”) pursuant to a Security and Pledge Agreement dated
as of July 1, 2010 among Delta, Borrower, Pinnacle Airlines and Mesaba (as
amended, restated, supplemented or otherwise modified from time to time the
“Promissory Note Security Agreement”).

 
 
All of the liens described herein securing the Facility and the obligations
thereunder shall be effective and perfected as of the Final Order Entry Date and
without the necessity of the execution of mortgages, security agreements, pledge
agreements, financing statements or other agreements; provided that the Obligors
shall execute and deliver all such agreements, documents or instruments and take
any actions, in each case that the Lenders shall request to create, perfect,
effect the priority or otherwise maintain the liens described herein securing
the Facility.

 
 
Adequate Protection:
Pursuant to sections 361, 363(e) and 364(d)(1) of the Bankruptcy Code, and to
the extent the Promissory Note is not repaid in full with proceeds of the
Facility, the Promissory Note Lender shall be granted the following adequate
protection (collectively, the “Adequate Protection”) of its pre-petition
security interests for, and equal in amount to, but without duplication, the
diminution in the value (each such diminution, a “Diminution in Value”) of the
pre-petition security interests of such Promissory Note Lender, whether or not
such Diminution in Value results from the sale, lease or use by the Debtors of
the Promissory Note Collateral, the priming of the pre-petition security
interests of such Promissory Note Lender or the stay of enforcement of any
pre-petition security interest arising from section 362 of the Bankruptcy Code,
or otherwise (the Promissory Note Lender consents to the priming liens securing
the Facility in accordance with the terms of the Final Order):

 
(a)  
Adequate Protection Liens.  As security for and solely to the extent of any
Diminution in Value of the pre-petition security interests, the Promissory Note
Lender shall be granted for its benefit valid, enforceable, nonavoidable and
fully perfected, as of the Final Order Entry Date and without the necessity of
the execution of mortgages, security agreements, pledge agreements, financing
statements or other agreements, post petition security interests in and liens on
the Collateral (together, the “Adequate Protection Liens”), subject and
subordinate only to (x) the Carve-Out, (y) the liens securing the Facility and
(z) any Existing Liens.

 
(b)  
Superpriority Claim.  To the extent of any Diminution in Value of the
pre-petition security interests, the Promissory Note Lender shall be granted,
subject to the payment of the Carve-Out, a superpriority administrative expense
claim as provided for in section 507(b) of the Bankruptcy Code, immediately
junior to the claims under section 364(c)(1) of the Bankruptcy Code held by the
Lenders under the Facility, provided that the Promissory Note Lender shall not
receive or retain any payments, property or other amounts in respect of the
superpriority claims under section 507(b) of the Bankruptcy Code granted
hereunder or under the Existing Primed Secured Facilities unless and until the
obligations under the Facility have indefeasibly been paid in cash in full (the
“Adequate Protection Claim”).

 
(c)  
Current Payments of Interest and Fees.  The Promissory Note Lender shall receive
from the Debtors current cash payments of interest on the Promissory Note,
calculated at the rates, in the manner and at the times provided in the
Promissory Note (provided, however, that interest shall accrue and be paid at
the default rate) and fees and expense reimbursements.  The first payment to the
Promissory Note Lender under this clause (c) shall include any and all accrued
but unpaid interest as of the date of commencement of the Cases plus any and all
interest that would have accrued from the commencement of the Cases through and
including the date of such first payment plus fees and expense reimbursements.

 

   

 
Provisions Regarding Setoff Rights:
The Debtors shall not set off obligations owed to the Lenders under the Facility
against any obligations that the Lenders owe to any of the Debtors, without the
Lenders’ consent.  Each of Delta and the Debtors agree that if on the Filing
Date the Debtors file a motion to approve the Facility and the assumption of the
Delta Connection Agreements (as defined below) and continue in good faith to
pursue approval of such motion at a hearing on or before May 17, 2012, then
until May 17, 2012, Delta will not file a motion (a “Delta Setoff Motion”)
seeking to conduct any offset of prepetition amounts owing between and among
such parties (that were not otherwise settled or offset prior to the Filing
Date); provided, however, that Delta may conduct an administrative freeze of
such amounts that Delta could otherwise seek to set off pending the assumption
of the Delta Connection Agreements or the approval of a Delta Setoff Motion.



 
 

 
Representaions and Warranties:
Each of the Obligors shall make customary and usual representations and
warranties for transactions of this nature and other representations and
warranties requested by the Lenders (subject to exceptions, qualifications and
materiality to be mutually agreed), including the following: due incorporation
and good standing; due authorization, execution, delivery and enforceability of
Loan Documents; absence of consents or approvals; no violation of law,
organizational documents or material agreements as a result of execution,
delivery or performance; absence of liens; financial statements and accuracy of
disclosure; compliance with applicable laws (including, without limitation FAA,
environmental laws and ERISA); Investment Company Act; margin regulations;
absence of material adverse change;  absence of material unstayed litigation,
proceeding or investigation and other contingent obligations; use of proceeds
(including, in accordance with the Budget); payment of obligations; labor
matters; ERISA; insurance; ownership of property; subsidiaries; air carrier
status; absence of defaults under material agreements entered into after the
date of commencement of the Cases; specific material contracts have been
continued; further assurances regarding creation and perfection of security
interests and guarantees; financing orders of the Bankruptcy Court shall
continue to be in full force and effect and not amended, modified or
supplemented in a manner adverse to the Lenders; and other bankruptcy matters as
agreed upon.

 
 
Covenants:

 
 
- Affirmative Covenants:

 
 
Each of the Obligors shall agree to customary and usual affirmative covenants
for transactions of this nature and other affirmative covenants requested by the
Lenders (subject to exceptions, qualifications and materiality to be mutually
agreed), including the following: maintenance of financial statements in
accordance with GAAP; maintenance of books and records; delivery of financial
reporting (including the Budget as described below); maintenance of customary
insurance; maintenance of corporate existence and material rights, certificates,
licenses, authorizations and privileges; payment of all post-petition taxes and
other post-petition obligations; continuing  retention of Barclays Capital and
Seabury Group to perform financial and restructuring services in accordance with
the terms of their engagement letters; notification of the Lenders of any (i)
Default or Event of Default and (ii) certain other material events; inspection
rights; compliance with laws, including ERISA; delivery of, reasonably in
advance of filing under the circumstances to permit review by the Lenders any
motions, pleadings, replies, objections, memoranda, financial information,
applications, judicial information or other documents to be filed with the
Bankruptcy Court (or any other

 

--
 
 
7

--------------------------------------------------------------------------------

 

 court) in, or in connection with, the Cases; delivery of any financial and
other non-privileged information provided to any Committee, contemporaneously
with the delivery to such Committee, as the case may be; further assurances
regarding creation and perfection of security interests and guarantees
(including but not limited to any aircraft mortgages and other security
documents requested by the Lenders to grant liens in favor of the Lenders as
evidence of perfection of such liens under the applicable federal and state
law); and such other affirmative covenants in respect of (i) reports, regulatory
filings and other information in connection with routes, (ii) maintaining
authorizations from the Federal Aviation Administration and the Department of
Transportation and (iii) gate utilization.
- Negative covenants:
 
 
Each of the Obligors shall agree to customary and usual negative covenants for
transactions of this nature and other negative covenants requested by the
Lenders (subject to exceptions, qualifications and materiality to be mutually
agreed), including covenants that the Obligors shall not (and shall not apply to
the Court for authority absent consent of the Lenders to): create or permit to
exist any liens or encumbrances on any assets; create or permit to exist
indebtedness for borrowed money in addition to indebtedness under the Loan
Documents; make loans, guarantees, acquisitions, capital contributions or
investments; sell, transfer or otherwise dispose of any assets (including,
without limitation, the stock of any subsidiary); enter into or permit to exist
any transaction with any of its affiliates (to be defined); declare or make any
dividend, distribution or any other restricted payment; merge, consolidate or
amalgamate with any other party or otherwise dissolve or liquidate; modify or
alter in any material manner the nature and type of its business or the manner
in which such business is conducted, except as required by the Bankruptcy Code;
change its fiscal year; modify, amend or waive certain material agreements and
organizational documents; make voluntary prepayments in respect of certain
indebtedness; enter into agreements with negative pledges or restrictions upon
subsidiary transactions; file an application for the approval of any
superpriority claim or any lien in any of the Cases that is pari passu with or
senior to the liens securing the Facility, the Primed Liens, the Adequate
Protection Liens, or the Superpriority Claim without the consent of the Lenders
and the Promissory Note Lender; and commence any adversary proceeding, contested
matter or other action asserting any claims or defenses or otherwise against the
Lenders or the Promissory Note Lender with respect to the Facility or the
Promissory Note.

 
- Financial covenants:
 
1.  
The Debtors shall not permit unrestricted cash and cash equivalents (net of the
escrows referred to above) to be less than $25.0 million as of the last day of
any calendar month or the first business day of the next month if the last day
falls on a weekend.

 

--
 
 
8

--------------------------------------------------------------------------------

 

There shall not occur a variance from the Budget in excess of 15% measured on a
cumulative four week rolling basis for Total Operating Expenses, beginning four
weeks after the Filing Date, unless waived by the Lender.
2.  
Beginning as of September, 2012, Adjusted Total Operating Expenses shall not
exceed the amounts set forth on the schedule II as of the date opposite such
levels stated therein.  “Adjusted Total Operating Expenses” means (a) Total
Operating Expenses (as defined in the Budget) minus (b) (i) Total Pass through
Expenses (as defined in the Budget), plus (ii) noncash charges plus (ii)
non-recurring, unusual or extraordinary items.

 
 
Events of Default:
The Facility shall be subject to customary events of default and those other
events of default set forth in Annex III hereto.

 
 
Upon the occurrence and continuance of any Events of Default beyond the
applicable grace period (if any), the automatic stay shall be deemed modified
and the Lenders may take all or any of the following actions without further
order of or application to the Bankruptcy Court after the occurrence of the
Funding Termination Date, provided that the Lenders shall provide the Borrower
(with a copy to counsel for (A) any Committee appointed in the Cases and (B) the
United States Trustee for the Southern District of New York) with five (5)
business days prior written notice (the “Notice Period”);

 
 
(i)
declare the principal of and accrued interest on the outstanding borrowings, and
all amounts payable under the Loan Documents, to be immediately due and payable;

 
 
(ii)
terminate the Commitment to lend;

 
(iii)       set-off any amounts otherwise owed to Delta or any of its
affiliates;
 
(iv)       take any action or exercise any right or remedy against the
Collateral permitted under the Loan Documents, the Final Order or by applicable
law; and/or
 
(v)       take any other action or exercise any other right or remedy  permitted
under the Loan Documents, the Final Order or by applicable law.
 
 
Conditions Precedent for

 
Borrowings:
The obligation to provide extensions of credit up to the full amount of the
Commitment shall be subject to the Obligors’ satisfaction of or the Lenders’
waiver of the applicable conditions precedent listed on Annex I attached hereto.

Conditions to All Borrowings:
The conditions to all borrowings will include requirements relating to prior
written notice of borrowing of at least five (5) business days, the accuracy of
representations and warranties, the absence of any Default or Event of Default
and the following conditions:

 

--
 
 
9

--------------------------------------------------------------------------------

 

(i)        As a result of such extension of credit, usage of the Commitment
shall not exceed (i) the applicable Commitment then in effect, or (ii) the
aggregate amount authorized by the Final Order;
 
(ii)
The Final Order shall be in full force and effect, and shall not have been
vacated, reversed, modified, amended, or stayed;

 
 
(iii)
Representations and warranties shall be true and correct in all material
respects (except where qualified by materiality, then just the accuracy
thereof); and

 
 
(iv)
No default or Event of Default shall exist or arise immediately after giving
effect to the transactions.

 
Amendments and Waivers:
Amendments, waivers, consents and approvals contemplated hereby or by the Loan
Documents shall be in writing and shall require the consent of the Lenders
holding greater than 50.1% of aggregate amount of loans and unused commitments
(the “Required Lenders”); provided, that if there are two or more Lenders, then
Required Lenders means at least two Lenders (affiliated Lenders being considered
one Lender for this purpose).  Consent of all the Lenders (or all directly
affected Lenders, as specified in the Loan Documents) to increase commitments,
reduce principal or interest (other than waiver of default interest, defaults or
events of default), extend scheduled payments (other than waivers of mandatory
prepayments), release of all or substantially all guarantees and release all or
substantially all Collateral.

 
 
Assignments and

Participations:
Assignments in minimum acceptable amounts by the Lenders to other persons with
the Borrower’s (so long as, in the case of the Borrower’s consent, no Event of
Default exists) reasonable approval, such approval not to be unreasonably
withheld or delayed. Participations by the Lenders shall be permitted subject to
customary limitations on voting.

 
Taxes:
The Facility will include customary provisions to the effect that all payments
are to be made free and clear of any taxes (other than applicable franchise
taxes and taxes on overall net income), imposts, assessments, withholdings or
other deductions whatsoever, subject to customary qualifications.

 
Indemnity; Expenses:
The Obligors shall pay (a) all costs and expenses of the Lenders associated with
the preparation, execution, delivery and administration of the Loan Documents
and any amendment or waiver with respect thereto (including the fees,
disbursements and other charges of counsel (including local, conflicts and
special counsel as necessary) and financial advisors for the Lenders), (b) all
expenses of the Lenders (including the fees, disbursements and other charges of
counsel (including local, conflicts and special counsel) for the Lenders) and
financial advisors in connection with the enforcement of the Loan Documents and
(c) all expenses associated with collateral monitoring,

 


collateral reviews and appraisals, environmental reviews and fees and expenses
of other advisors and professionals engaged by the Lenders.
 
 
The Lenders (and their affiliates and their respective officers, directors,
employees, advisors and agents) will have no liability for, and will be
indemnified and held harmless against, any loss, liability, cost or expense
incurred in respect of the financing contemplated hereby or the use or the
proposed use of proceeds thereof; provided that the Obligors shall have no
obligation to indemnify any indemnified person against any such loss, liability
cost or expense to the extent its arises from the gross negligence or willful
misconduct of such indemnified party as determined by a final and non-appealable
order of a court of competent jurisdiction.  The Lenders shall not be
responsible or liable to any Obligor, any of its subsidiaries or any other
person for special, consequential or punitive damages.

 
DIP Order:
The Final Order shall provide for, among other things, (i) estate stipulations,
(ii) releases from liability for all claims and causes of action arising out of
or relating to the Facility and all other agreements, certificates, instruments
and other documents and statements related thereto (a) the Lenders, effective
immediately, and (b) for the Promissory Note Lender, effective only upon the
expiry of the challenge period for third parties, (iii) indemnification for the
Lenders relating to the Facility, (iv) assumption of the Delta Connection
Agreements and the allowance of the offset of prepetition amounts owing  between
and among the parties thereto (to the extent such amounts were not offset or
settled prior to the Filing Date) and (v) other customary provisions.

 
Governing Law and

 
Jurisdiction:
The Facility will provide that the Debtors and the Lenders will submit to the
exclusive jurisdiction and venue of the Bankruptcy Court.  New York law shall
govern the Loan Documents (other than security documents to be governed by local
law or matters determined by reference to the Bankruptcy Code).

 
 
Confidentiality:
The terms included in this Term Sheet are for the exclusive use of the Obligors
and the Lenders, each of whom agrees to keep this information strictly
confidential and not to reproduce or disclose the terms hereof without the prior
written consent of the non-disclosing party, other than to (i) such persons,
officers, directors, employees, advisors, attorneys and accountants (each a
“Representative”) directly involved in the consideration of this matter on a
confidential and need-to-know basis, provided that in no event shall disclosure
hereof or thereof be made to any financing sources other than the Lenders, and
(ii) pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or regulation, compulsory legal process or as requested by a governmental
authority (in which case you agree to inform the non-disclosing party promptly
thereof to the extent lawfully permitted to do so).  Notwithstanding the
foregoing, the Debtors may file a copy of this Term Sheet and the Commitment
Letter that this Term Sheet is attached to with the Bankruptcy Court.

 

--
 
 
10

--------------------------------------------------------------------------------

 

Counsel to the Lender:                                              Kirkland &
Ellis LLP.
 

--
 
 
11

--------------------------------------------------------------------------------

 



Annex I
 
 
Pinnacle Airlines Corporation
 
Summary of Conditions Precedent to the Facility
 
This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Facility referred to in the Summary of Terms and Conditions.
 
A.           CONDITIONS TO AVAILABILITY
 
1.  
Final Order/Bankruptcy Matters.

 
 
(a)
The Cases shall have been commenced in the Bankruptcy Court for the Southern
District of New York and all of the “first day orders” and all related pleadings
to be entered at the time of commencement of the Cases or shortly thereafter
shall have been reviewed in advance by the Lenders and shall be reasonably
satisfactory in form and substance to the Lenders.

 
 
(b)
Not later than the Filing Date, the Debtors shall have filed a motion to the
Bankruptcy Court, in form and substance satisfactory to the Lenders, seeking
approval of the Facility and assumption of the Delta Connection Agreements.

 
 
(c)
Not later than May 17, 2012, a final order shall have been entered by the
Bankruptcy Court (the “Final Order”), in form and substance acceptable to the
Lenders, approving and authorizing (i) the Facility and transactions
contemplated herein, all provisions thereof and the priorities and liens granted
under Bankruptcy Code section 364(c) and (d), as applicable, (ii) extensions of
credit in amounts not in excess of $74.285 million, (iii) payment by the Debtors
of all of the costs and expenses provided for in the Facility (iv) adequate
protection for the benefit of the Promissory Note Lender, in each case in form
and substance satisfactory to the Lenders on a motion by the Debtors that is in
form and substance satisfactory to the Lenders and (v) the Debtors’ assumption
of the Delta Connection Agreements attached to the Term Sheet as Exhibit A and
the offset of any obligations (which did not otherwise occur prior to the Filing
Date) between and among the parties to such Agreements. The Final Order shall
have been entered on such prior notice to such parties as may be satisfactory to
the Lenders.

 
 
(d)
The Final Order shall be in full force and effect and shall not have been
reversed, modified, amended, stayed, or vacated, in the case of any modification
or amendment, in any manner, or relating to a matter, without the consent of the
Lenders.

 
 
(e)
The Debtors shall be in compliance in all respects with the Final Order.

 
 
(f)
No trustee or examiner with expanded powers shall have been appointed with
respect to the Debtors or their respective properties.

 
 
(g)
A cash management order encompassing cash management arrangements satisfactory
to the Lenders shall be in full force and effect.

 
2.  
Financial Statements, Budgets and Reports.

 
 
(a)
The Lenders shall have received the Budget, which Budget shall be in form and
substance satisfactory to Lenders.

 
 
(b)
The Lenders shall have received the Operating Forecast, which shall be in form
and substance satisfactory to it.

 
 
(c)
The Lenders shall have received such information (financial or otherwise) as may
be requested by them, including, without limitation, (i) the Obligors’ business
plans, consolidated and by division, for the period ending on the last day of
the fiscal quarter in which the Maturity Date is scheduled to occur and such
business plans shall be satisfactory to the Lenders (including, without
limitation, the financial projections and business plans as required in the
Annexes hereto) and (ii) all reports, audits and other information regarding
compliance with laws and regulations, including environmental laws and
regulations.

 
3.  
Payment of Costs and Expenses.

 
 
(a)
All costs, expenses (including, without limitation, reasonable legal fees) and
other compensation contemplated by the Loan Documents to be payable to the
Lenders shall have been paid to the extent due and the Debtors shall have
complied with all of their other obligations to the Lenders.

 
4.  
Collateral and Other Matters

 
 
(a)
Receipt and approval of UCC and other lien searches (including tax liens and
judgments and FAA recordations) as requested by the Lenders.

 
 
(b)
The Lenders shall hold perfected, first priority (subject to those permitted
liens to be agreed and the Carve-Out) security interests in and liens upon the
Collateral, and the Lenders shall have received such evidence of the foregoing
as the Lenders reasonably require.

 
5.  
Customary Closing Documents.

 
 
(a)
The Loan Documents, all amendments to the Delta Connection Agreements, and such
other agreements and documents between and among Delta, the Lenders, and the
Debtors to effectuate the requirements set forth above and in Annex IV attached
hereto (and all motions and orders related thereto), all in form and substance
satisfactory to the Lenders, shall have been executed and delivered by all
parties thereto.

 
 
(b)
All corporate and judicial proceedings and instruments and agreements in
connection with the loan transactions among the Obligors and the Lenders
contemplated by the Loan Documents shall be satisfactory in form and substance
to the Lenders and the Lenders  shall have received all information and all
documents, instruments, agreements, certificates, or papers requested by any of
them.

 
 
(c)
Since September 30, 2011, there shall not have been any change, development or
event that has occurred (other than the commencement of the Borrower’s Case,
events leading up to the commencement of the Borrower’s Case and matters
otherwise disclosed in writing to Delta on or prior to the date hereof), which
the Lenders shall determine has had or could reasonably be expected to have a
material adverse effect on the transactions.

 

--
 
 
12

--------------------------------------------------------------------------------

 

 
(d)
All governmental and third party approvals necessary for the transactions and
the continuing operations of the Obligors shall have been obtained on terms
satisfactory to the Lenders and shall be in full force and effect.

 
(e)
Such other customary conditions for facilities of this type as are satisfactory
to the Lenders.

 
 
(f)
The Lenders shall have received any information requested by them, including the
required periodic updates of the Budget and weekly variance reports, each in
form and substance satisfactory to the Lenders.

 
 
(g)
The Debtors shall be in compliance with the Budget, including as of the Closing
Date.

 

--
 
 
13

--------------------------------------------------------------------------------

 





 
Annex II
 
Pinnacle Airlines Corporation
 
Interest Rates
 
Interest Rates:
 
Loans will bear interest at 12.5%.
Default Interest:
During the continuance of an event of default under the Facility, Loans will
bear interest at an additional 2.00% per annum.
 
           



 

--
 
 
14

--------------------------------------------------------------------------------

 




--
 
 
15

--------------------------------------------------------------------------------

 

Annex III
 
Events of Default shall include the following (subject to materiality and
exceptions to be agreed):
 
1.  
The failure of the Obligors to make any payments (including of principal and
interest) when due to the Promissory Note Lender or the Lenders (as provided in
the Final Order, as applicable);

 
2.  
A default or breach (after to giving effect to any required written notice from
Delta and after giving effect to any applicable grace period, if any) by the
Obligors under the following agreements, which give Delta (or its affiliate) the
right to terminate such agreements: (i) the Delta Connection Agreement, dated as
of April 27, 2007, by and among Borrower, Pinnacle Airlines and Delta (as
amended, the “2007 CRJ-900 Agreement”); (ii) the Third Amended and Restated
Airline Services Agreement, dated as of April 1, 2012 by and among Borrower,
Pinnacle Airlines and Delta (as amended, the “CRJ-200 Agreement”);  (iii) the
Amended and Restated 2010 Delta Connection Agreement dated as of April 1, 2012
by and among Borrower, Pinnacle Airlines and Delta (as amended, the “2010
CRJ-900 Agreement”; collectively, the 2007 CRJ-900 Agreement, the CRJ-200
Agreement and the 2010 CRJ-900 Agreement shall be referred to as the “Delta
Connection Agreements”); and (iv) any lease or sublease between Delta (or any of
its affiliates) and any Obligor with respect to any aircraft or other equipment
operated pursuant to the Delta Connection Agreements.

 
3.  
The breach by any Obligor of any covenant (other than certain affirmative
covenants);

 
4.  
The breach by any Obligor of any other affirmative covenant or agreement
contained in the Loan Documents and such breach shall continue unremedied for
more than thirty days from notice or knowledge of any Obligor;

 
5.  
Any representation or warranty made by any Obligor shall prove to have been
incorrect or false in any material respect when made;

 
6.  
Conversion of any of the Cases to a case under chapter 7 of the Bankruptcy Code;

 
7.  
The appointment of a trustee in any of the Cases without the consent of the
Lenders;

 
8.  
The appointment of an examiner with expanded powers in any of the Cases without
the consent of the Lenders;

 
9.  
The dismissal of any of the Cases;

 
10.  
The entry of any order (a) modifying, reversing, staying or amending or (b)
revoking, rescinding or vacating the Final Order without the express prior
written consent of the Lenders;

 
11.  
Any Debtor shall attempt or file any motion to amend, vacate or modify the Final
Order over the objection of the Lenders;

 
12.  
Failure to reach any of the Chapter 11 Milestones as set forth in Annex IV;

 
13.  
Other than (i) in connection with granting the first day relief as proposed by
the Debtors or relief granted under section 1110 of the Bankruptcy Code (that is
acceptable to the Lenders) or (ii) to the extent that the Debtors shall remain
in compliance with the Budget

 

--
 
 
16

--------------------------------------------------------------------------------

 

after giving effect to the foregoing and such relief shall not be adverse to the
interests of the Lenders, the Bankruptcy Court shall enter an order granting
relief from the automatic stay to the holder or holders of any other security
interest or lien (other than the Lenders) in any Collateral to permit the
pursuit of any judicial or non-judicial transfer or other remedy against any of
the Collateral with a value in excess of $1 million subject to any such relief
from the automatic stay, or granting any form of adequate protection, including,
without limitation, requiring cash payments by such Debtor to such holder or
holders, in lieu of such relief;
14.  
Any Debtor shall bring or consent to any motion or application in the Cases:
(i) to grant any lien that is pari passu or senior to any lien granted to the
Lenders under the Loan Documents or the Final Order, except as expressly
permitted therein; (ii) to recover from any portions of the Collateral any costs
or expenses of preserving or disposing of such Collateral under section 506(c)
of the Bankruptcy Code; or (iii) to grant a superpriority claim, other than that
granted in the Final Order (and other than with respect to the Carve-Out), which
is pari passu with or senior to any of the claims of the Lenders against the
Borrower or any other Guarantor hereunder, under the Final Order (or there shall
arise or be granted any superpriority claim pari passu or senior to any such
claims);

 
15.  
Any other party shall both seek and obtain allowance of any order in the Cases
to recover from any portions of the Collateral any costs or expenses of
preserving or disposing of such Collateral under section 506(c) of the
Bankruptcy Code;

 
16.  
An order shall be entered by the Bankruptcy Court confirming a plan of
reorganization or liquidation in any of the Cases that does not provide for
payment of all of the obligations due under the Facility in full in cash on or
before the effective date of such plan), unless the Lenders shall have approved
the terms of such plan;

 
17.  
An order shall be entered by the Bankruptcy Court, or any Debtor shall make a
motion for an order of the Bankruptcy Court, dismissing any of the Cases that
does not contain a provision for indefeasible payment of all of the obligations
due under the Facility in full in cash;

 
18.  
At any time after the thirteen-week anniversary of the date of commencement of
the Cases, a Budget that has been approved by the Lenders in accordance with the
Loan Documents is not then in full force and effect;

 
19.  
Any Debtor shall make any payment (whether by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any prepetition
indebtedness (including, without limitation, reclamation claims), unless (i)
authorized by the “first day orders” and related pleadings approved by the
Lenders, (ii) approved by the Lenders and the Bankruptcy Court or (iii) set
forth in the Budget approved by the Lenders;

 
20.  
Any material provision of the Loan Documents shall cease to be valid and binding
on the Obligors (other than in accordance with its express terms), or any
Obligor shall so assert in any pleading filed in any court;

 
21.  
The date of commencement of any adversary proceeding, contested matter or other
action by any Debtor asserting any claims and defenses or otherwise against the
Promissory Note Lender with respect to the obligations of any Debtor thereunder
or the liens granted to the Promissory Note Lender to secure the obligations
under the Promissory Note;

 

--
 
 
17

--------------------------------------------------------------------------------

 



22.  
Any judgment in excess of $1 million as to any post-petition obligation shall be
rendered against any Obligor and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed;
or there shall be rendered against Obligors a non-monetary judgment which could
reasonably be expected to result in a material adverse effect (to be mutually
defined);

 
23.  
Certain ERISA-related defaults;

 
24.  
A default occurs under any lease or leases by an Obligor as lessee of any real
or personal property, excluding any defaults due to the Obligor’s Chapter 11
filing or any Court approved rejection of such lease or leases under section 365
or 1110 of the Bankruptcy Code, regarding a failure to make a post-petition
payment under which the aggregate rentals payable under such lease or all such
leases in the aggregate exceed $1,000,000.

 
25.  
A Change of Control (to be defined) shall occur;

 
26.  
Rejection of any of the Delta Connection Agreements without the Lenders’
consent; or

 
27.  
Such other Events of Default as are customary for facilities of this type, and
for the Borrower’s operation and assets, as are satisfactory to the Lenders.

 


 

--
 
 
18

--------------------------------------------------------------------------------

 




--
 
 
19

--------------------------------------------------------------------------------

 

Annex IV
 
 
Chapter 11 Milestones:
The Debtors are required to meet the following milestones in their chapter 11
cases (the “Chapter 11 Milestones”):

 
I.           BUSINESS PLAN/PLAN OF REORGANIZATION
 
1.  
By no later than 37 days after the Filing Date, the Debtors shall deliver to the
Lenders and their counsel a comprehensive business plan and projected budget for
a period of 6 years, including, without limitation, explanations regarding the
material assumptions contained therein, income statements, balance sheets, cash
flow statements, projected capital expenditures, asset sales, and estimated cost
savings, and a line item for total available liquidity.

 
2.  
By no later than the earlier of (i) 30 days after entry of a final order or
final orders by the Bankruptcy Court granting the Section 1113 Motions or
approving a settlement regarding modifications of the CBAs (each, as defined
below) and (ii) 202 days after the Filing Date (the earlier of such dates, the
“Plan Filing Date”), the Debtors must file a chapter 11 plan of reorganization
and disclosure statement that are reasonably acceptable to the Lenders.

 
3.  
By no later than 90 days after the Plan Filing Date, the Debtors must have
obtained confirmation of a plan of reorganization that is reasonably acceptable
to the Lenders (the “Plan”).

 
II.           SECTION 1113
 
4.  
By no later than 37 days after the Filing Date, the Debtors shall deliver
proposals seeking modifications to the collective bargaining agreements to which
the Debtors are a party (the “CBAs”) as contemplated in section 1113(b)(1) of
the Bankruptcy Code to the authorized representatives of the employees covered
by each of the CBAs together with all relevant information needed for the unions
to evaluate such proposals.

 
5.  
By no later than 45 days after the delivery of proposals seeking modification to
the CBAs, unless a settlement has been reached regarding modification of the
CBAs (in form and substance reasonably acceptable to the Lenders), the Debtors
must file motions pursuant to Section 1113 of the Bankruptcy Code with respect
to the CBAs (the “Section 1113 Motions”) and, contemporaneously therewith, the
Debtors must file a motion or motions for an order, in form and substance
reasonably acceptable to the Lenders, setting forth notice, discovery and other
related procedures and hearing dates with respect to the Section 1113 Motions
(the “Section 1113 Scheduling Motion”).

 
6.  
In the event that Section 1113 Motions are filed, by no later than 90 days
following the date that the Section 1113 Motions are filed, the Bankruptcy Court
shall have entered a final order or final orders granting the Section 1113
Motions or approving a settlement regarding modifications of the CBAs (in each
case, reasonably acceptable to the Lenders).

 
III.           TRANSITION AGREEMENT
 
7.  
To the extent requested by Delta, the Obligors shall (i) provide all information
necessary or advisable in connection with establishing a mutually acceptable
transition agreement providing for an orderly transition in the event of the
Debtors’ rejection, material breach, or termination of either the CRJ-200
Agreement or the 2010 CRJ-900 Agreement and (ii) negotiate in good faith with
Delta to reach agreement on any such transition agreement.

 

--
 
 
20

--------------------------------------------------------------------------------

 

Annex V
 
Exit Facility
 
See attached.
 

--
 
 
21

--------------------------------------------------------------------------------

 

Schedule I
 
Budget
 
See attached.
 

--
 
 
22

--------------------------------------------------------------------------------

 

Schedule II
 
Adjusted Total Operating Expenses
 
For the Month Ending
Maximum Adjusted Total Operating Expenses
September 30, 2012
$44,000,000
October 31, 2012
$44,000,000
November 30, 2012
$42,000,000
December 31, 2012
$42,000,000
January 31, 2013
$37,000,000
February 28, 2013
$35,000,000
March 31, 2013
$36,500,000


--
 
 
23

--------------------------------------------------------------------------------

 

Exhibit A
 
See attached.
 

--
 
 
24

--------------------------------------------------------------------------------

 

 
SECURED PROMISSORY NOTE
 
Due [Maturity Date: fifth anniversary of the effective date of the plan of
reorganization]
 
Atlanta, Georgia
 
[Closing Date: effective date of the plan of reorganization]
 
$[balance of DIP amount as of the effective date of the Plan]
 
FOR VALUE RECEIVED, each of Pinnacle Airlines Corp., a Delaware corporation
(“PAC”), Pinnacle Airlines, Inc., a Georgia corporation (“PAI”), Colgan Air,
Inc., a Virginia corporation (“Colgan”)1, Pinnacle East Coast Operations Inc.,
a  New York corporation (“Pinnacle East”) and Mesaba Aviation, Inc., a Minnesota
corporation (“Mesaba” and, together with PAC, PAI, Colgan and Pinnacle East,
individually “Borrower” and collectively “Borrowers”), hereby jointly and
severally promises to pay to the order of Delta Air Lines, Inc. (together with
its successors and assigns, the “Holder”), or its assignees on [the fifth
anniversary of the Closing Date] (the “Maturity Date”) the principal sum of
[outstanding amount under the DIP Credit Facility as of the Closing Date] ($[•])
(or, if less, the then remaining outstanding principal amount) together with
interest on the outstanding principal amount hereof at a rate per annum equal to
12.5% calculated on the basis of a year comprised of 365 (or where appropriate
366) days (without compounding), payable in arrears on March 31, June 30,
September 30 and December 31 (each, a “Repayment Date”), commencing
[__________]2, and at maturity (whether by required prepayment, acceleration,
declaration or otherwise) and thereafter on demand.  Any portion of the
principal amount hereof which is not paid at maturity (as aforesaid) shall
thereafter bear interest at a rate per annum until paid equal to the sum of 2%
plus the then applicable interest rate hereunder from time to time.
 
On April 1, 2012, the Borrowers filed cases (the “Cases”) for protection under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).  In
connection with the Cases, the Holder and the Borrowers executed that certain
Secured Super-Priority Debtor in Possession Credit Agreement (as amended,
modified or supplemented, the “DIP Credit Facility”) pursuant to which the
Holder loaned PAC $________________ and each other Borrower guaranteed such
loans.  On ____________ __, 2012, the Borrowers submitted the Plan and the Plan
was confirmed on ________, ___, 201_.  In order to consummate the Plan and
subject to the terms and conditions contained herein, the Holder is converting
all amounts outstanding under the DIP Credit Agreement to amounts outstanding
under this Secured Promissory Note.3
 



--------------------------------------------------------------------------------

 
1
To be a Borrower to the extent in existence on the Closing Date.

 
 
2
First of the Repayment Dates after the Closing Date.

 
 
3
To be completed with correct dates as of the Closing Date.

 

 
25

--------------------------------------------------------------------------------

 

In consideration of the premises and to induce the Holder to enter into this
Secured Promissory Note and to convert $___________4 of obligations under the
DIP Credit Facility to principal outstanding under this Secured Promissory Note
pursuant to the terms of this Secured Promissory Note and the other Note
Documents, the Borrowers hereby agree with the Holder as follows:
 
SECTION 1. Principal Payments
 
.  (a) The Borrowers shall make payments of the outstanding principal amount
hereof in installments on each quarterly anniversary of the Closing Date,
commencing the first quarterly anniversary of the Closing Date and continuing
through Maturity Date, in an amount equal in the case of each such installment
to one twentieth of the original principal amount of this Secured Promissory
Note (the “Secured Promissory Note”).
 
(a) In addition, Borrowers may, at any time and from time to time with at least
three Business Days’ prior written notice to the Holder, prepay without premium
or penalty all, or any portion in an integral multiple of $1,000,000, of the
principal amount hereof (each such prepayment to be accompanied by the payment
of all interest accrued through the date of such prepayment on the principal
amount prepaid and to be applied against all remaining installments in the
inverse order of the maturity thereof).
 
(b) Within three (3) Business Days of receipt, the Borrowers shall prepay the
amounts outstanding under this Secured Promissory Note in an amount equal to the
Net Cash Proceeds received from the Disposition of any Collateral (each such
prepayment to be accompanied by the payment of all interest accrued through the
date of such prepayment on the principal amount prepaid and to be applied pro
rata against all remaining installments thereof).
 
SECTION 2. Payments etc
 
.  Both principal and interest are payable in lawful money of the United States
of America in immediately available funds to such account of the Holder as the
Holder may notify to Borrowers from time to time, free and clear of, and without
deduction for or on account of, any and all present and future taxes, levies,
imposts, deductions, charges, withholdings and all liabilities with respect
thereto
 
.  Whenever any payment to be made hereunder shall otherwise be due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
in connection with such payment.  Unless the Holder otherwise elects upon at
least three Business Days’ prior written notice to PAC, (so long as Delta Air
Lines Inc. (“Delta”) or its affiliates are the sole Holders), payments of
principal hereof and interest hereon in each case due and payable shall be made
on the applicable Repayment Date by deductions from amounts due and payable to
Borrowers under the ASA Connection Agreement in the manner set forth therein;
provided, however, in addition to any rights of  the Holder under the Connection
Carrier Agreements, if an Event of Default shall have occurred and is
continuing, the Holder shall have the right to deduct such amount from amounts
due and payable to Borrowers under any Connection Carrier Agreement.
 



--------------------------------------------------------------------------------

 
4
Amount outstanding as of the Closing Date.

 

 
26

--------------------------------------------------------------------------------

 



 
SECTION 3. Representations and Warranties
 
.  Each Borrower represents and warrants as of the date hereof, after giving
effect to consummation of the Plan, as follows:
 
(a) Each Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation and is duly qualified
to do business and in good standing as a foreign corporation in each
jurisdiction where the nature of its business requires such qualification,
except for such failures to be qualified and in good standing, if any, that when
taken together with all other such failures could not be reasonably expected to
have a Material Adverse Effect.
 
(b) Each Borrower’s execution, delivery and performance of this Note and each
other document or instrument to which it is a party delivered in connection
herewith (including the Security Agreement and each other Note Document) are
within such Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene
 
(i) such Borrower’s charter or by-laws;
 
(ii) any law, rule or regulation applicable to such Borrower (including without
limitation, Regulation G, T, U or X of the Board of Governors of the Federal
Reserve System); or
 
(iii) any contractual restriction binding on or affecting such Borrower;
 
except, with respect to clauses (ii) and (iii) above, to the extent such
contravention could not be reasonably expected to result in a Material Adverse
Effect.
 
(c) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance of this Note and each other Note Document by
each Borrower, other than the filing of any applicable Uniform Commercial Code
financing statements and those listed on Schedule 3(c) hereof.
 
(d) Each of this Note and each other Note Document is the legal, valid and
binding obligation of each Borrower that is a party thereto enforceable against
each such Borrower in accordance with its terms, except as the enforceability
thereof may be limited by (A) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws (whether statutory,
regulatory or decisional), now or hereafter in effect, affecting the enforcement
of creditors’ rights generally and (B) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).
 
(e) PAC’s audited consolidated balance sheet as at [most recent date prior to
effective date of the Plan], and PAC’s related audited consolidated statements
of
 

 
27

--------------------------------------------------------------------------------

 

income and stockholders’ equity for the fiscal year then ended, copies of which
have been furnished to the Holder, fairly present in all material respects PAC’s
consolidated financial condition as at such date and the results of its
consolidated operations for the period ended on such date, all in accordance
with generally accepted accounting principles consistently applied.
 
(f) There is no action, suit or proceeding pending against, or, to any
Borrower’s knowledge, threatened against or affecting, any Borrower before any
court or arbitrator or any governmental body, agency or official which has had
or could be reasonably expected to have a Material Adverse Effect.
 
(g) No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
 
(h) No Borrower is in default under any of its obligations to banks or other
financial institutions or with respect to any Federal or state agency which
default has had or could be reasonably expected to have a Material Adverse
Effect.
 
(i) PAC has no subsidiaries except PAI, Mesaba, Colgan and Pinnacle East.
 
(j) [Each of] PAI [and Mesaba]5 Mesaba is a citizen of the United States (as
defined in Section 40102(a)(15) of Title 49 of the United States Code) holding a
carrier operating certificate issued by the Secretary of Transportation pursuant
to Chapter 447 of Title 49 of the United States Code (or any successor
provision) for aircraft capable of carrying ten or more individuals or 6,000
pounds or more of cargo.
 
(k) Each employee benefit plan (as defined in the Employment Retirement Income
Security Act of 1974, as amended (“ERISA”)) of each Borrower is in full
compliance with all applicable requirements of ERISA and the Internal Revenue
Code of 1986, as amended, no steps have been taken to terminate any such plan
and no contribution failure has occurred with respect to any such plan
sufficient to give rise to a lien under ERISA, except in each case as could not
be reasonably expected to result in a Material Adverse Effect.  No condition
exists or event or transaction has occurred with respect to any such plan which
might result in the incurrence by any Borrower of any material liability, fine
or penalty.
 
(l) All factual information heretofore or contemporaneously furnished by or on
behalf of any Borrower in writing to the Holder for purposes of or in connection
with this Note or any transaction contemplated hereby is, and all other such
factual information hereafter furnished by or on behalf of any Borrower in
writing to the Holder will be, taken as a whole, true and accurate in every
material respect on the date as of which such information is dated or certified,
and such information is not, or shall not be,
 



--------------------------------------------------------------------------------

 
5
Bracketed language to be deleted if Mesaba is no longer an air carrier.

 

 
28

--------------------------------------------------------------------------------

 

as the case may be, incomplete by omitting to state any material fact necessary
to make such information not materially misleading.
 
(m) (i) The fair value of the assets of the Borrowers and their subsidiaries,
taken as a whole and on a consolidated basis, at a fair valuation, will exceed
the debts and liabilities of the Borrowers and their subsidiaries, taken as a
whole and on a consolidated basis, respectively.  (ii) The present fair salable
value of the property of the Borrowers and their subsidiaries, taken as a whole
and measured on a consolidated basis, is not less than the amount that will be
required to pay the probable liability on the existing debts and other
liabilities (including contingent liabilities) of the Borrowers and their
subsidiaries, as they become absolute and mature. (iii) The Borrowers and their
subsidiaries, taken as a whole and on a consolidated basis, will not have
unreasonably small capital for the Borrowers and their subsidiaries to carry out
their business as now conducted and as proposed to be conducted following the
date of this Note.  (iv) No Borrower intends to incur debts beyond its ability
to pay such debts as they mature (taking into account the timing and amounts of
cash to be received by such Borrower, and of timing and amounts of cash to be
payable on or in respect of debt of such Borrower)..
 
SECTION 4. Affirmative Covenants
 
.  So long as any amount under this Note remains unpaid, PAC will, and will
cause each of its subsidiaries to:
 
(a) Maintain Property.  Keep all material tangible property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted; maintain, with financially sound and reputable insurance companies,
insurance on all of its material property (subject to customary deductibles), in
at least such amounts and against at least such risks, as are usually insured
against in the same general area by companies of established repute engaged in
the same or a similar business; and furnish to the Holder all information as to
the insurance carried upon reasonable request.
 
(b) Business Activities.  Continue to engage solely in the business in which it
is engaged on the date hereof and activities incidental and related thereto,
except that Mesaba, Pinnacle East or PAI may merge with and into PAI, Pinnacle
East or Mesaba (as the case may be) or Colgan; provided, that after giving
effect to such merger no Default or Event of Default, which shall have occurred
and be continuing.
 
(c) Books and Records.  Keep proper books of record and account in conformity
with generally accepted accounting principles, and permit the Holder
representatives to visit and inspect any of its properties, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers, employees and independent public accountants,
all with reasonable advance written notice, at their own expenses, during normal
business hours for no more than one time each year as long as no Event of
Default has occurred and is continuing and subject to customary confidentiality
obligations.
 
(d) Compliance with Laws etc.  Comply in all material aspects with all
applicable laws, rules, regulations and orders, such compliance to include
paying before the same become delinquent all taxes, assessments and governmental
charges imposed
 

 
29

--------------------------------------------------------------------------------

 

upon it or upon any of its properties except to the extent contested in good
faith and by appropriate proceedings promptly instituted and diligently pursued.
 
(e) Reporting Requirements.  Furnish to the Holder (it being agreed that the
filing of any publicly available reports and registration statements with the
Securities and Exchange Commission or any national securities exchange shall
satisfy the relevant reporting requirement under this clause (e)):
 
(i) as soon as available and in any event within 45 days after the end of each
of PAC’s first three quarters of each of its fiscal years, PAC’s consolidated
balance sheets as of the end of such quarter and consolidated statements of
income and stockholders’ equity for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by PAC’s
chief financial officer;
 
(ii) as soon as available and in any event with 90 days after the end of each of
PAC’s fiscal years, a copy of PAC’s annual report for such year containing
financial statements for such year certified without a going concern or similar
qualification and without a qualification as to the scope of the audit by Ernst
& Young LLP or other independent public accountants reasonably acceptable to the
Holder;
 
(iii) not later than 10 days after each date as of which liquidity is measured
in accordance with Section 5(g), a statement of the cash and cash equivalents
balance of PAC and its subsidiaries as of the close of such date;
 
(iv) as soon as possible and in any event within five days after any senior
officer of any Borrower has actual knowledge of any Default or Event of Default
continuing on the date of such statement, a statement of PAC’s chief financial
officer setting forth details of such Default or Event of Default or event and
the action which Borrowers have taken and propose to take with respect thereto;
 
(v) promptly after the sending or filing thereof, copies of all reports which
PAC makes available to any of its security holders;
 
(vi) promptly after the filing or receiving thereof, copies of all material
reports and notices which PAC or any of its subsidiaries files under ERISA with
the Internal Revenue Service or the Pension Benefit Guaranty Corporation or the
U.S. Department of Labor or which PAC or any of its subsidiaries receives from
such corporation or any other government agency, in each case other than in the
ordinary course of business; and
 
(vii) upon written request from the Holder on the basis of its reasonable belief
that a Material Adverse Effect has occurred or is reasonably likely to occur,
such other information respecting the condition
 

 
30

--------------------------------------------------------------------------------

 

or operations, financial or otherwise, of PAC or any of its subsidiaries, in
each case subject to applicable confidentiality obligations.
 
All financial statements furnished pursuant to this clause (e) shall be prepared
in accordance with generally accepted accounting principles applied on a basis
consistent with those used in the preparation of financial statements described
in clause (e) of Section 3.
 
(f) Air Carrier Status.  Cause PAI [and Mesaba]6 to remain a certificated air
carrier in accordance with the provisions of clause (j) of Section 3 (except as
permitted by clause (b) of this Section 4).
 
(g) Payment of Obligations.  Pay, discharge or otherwise satisfy as the same
shall become due and payable in the normal conduct of its business, all its
obligations, except, in each case, to the extent any such obligation is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or the failure to pay or
discharge the same would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
(h) Further Assurances.  Promptly upon request by the Holder (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Note Document or other document or
instrument relating to any Collateral, and (ii) execute and deliver any and all
further documents, agreements and instruments, and take all further actions, (x)
that may be required or advisable under applicable law or that the Holder may
request, in order to effectuate the transactions contemplated by the Note
Documents, (y) in order to create, grant, establish, preserve, protect and
perfect the validity, perfection and priority of the liens and security
interests created or intended to be created by the Note Documents and (z) to
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Holder the rights granted now or hereafter intended to be granted by the
Borrowers to the Holder under any Note Document.
 
SECTION 5. Negative Covenants
 
.  So long as any amount under this Note remains unpaid, PAC will not, and will
not permit any of its subsidiaries to:
 
(a) Debt.  Create or suffer to exist any Debt other than (i) Debt under this
Note, (ii) Debt outstanding on the date hereof and indentified in Schedule I
hereto, (iii) Debt created with the prior written consent of the Holder, (iv)
Debt secured by a Permitted Lien, (v) Debt owed to any other Borrower and
subordinated to the Debt under this Note and (vi) other unsecured Debt.
 
(b) Liens, etc.  Create or suffer to exist any lien, security interest or other
charge or encumbrance, or any other type of preferential arrangement, upon or
with
 



--------------------------------------------------------------------------------

 
6
Delete if at time no longer air carrier.

 

 
31

--------------------------------------------------------------------------------

 

respect to any of its properties, whether now owned or hereafter acquired, or
assign any right to receive income, other than (i) the Note Documents and (ii)
Permitted Liens.
 
(c) Dividends.  Declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any of its classes of capital stock, or purchase, redeem or otherwise
acquire for value any shares of any of its classes of capital stock or any
warrants, rights, or options to acquire any such shares, now or hereafter
outstanding, except for cash dividends paid by any subsidiary of PAC to PAC.
 
(d) Loans and Advances.  Make any loan or advance to any Person, except for (i)
any loan or advance to any Borrower, (ii) travel and other ordinary course of
business advances to officers and employees and (iii) without limiting clause
(i), other loans or advances to Persons who are not directors, officers,
employees or affiliates of PAC or any of its subsidiaries in an aggregate
outstanding principal amount with respect to all such other loans and advances
not in excess of $5,000,000.
 
(e) Transactions with Affiliates.  Enter into any transaction or series of
related transactions with any of its Affiliates, other than on terms and
conditions substantially as favorable to it as would reasonably be obtained by
it at that time in a comparable arms-length transaction with a Person other than
an Affiliate.
 
(f) Mergers, etc.  PAC shall not merge or consolidate with or into any Person
unless PAC is the surviving entity of such merger or consolidation and after
giving effect to such merger or consolidation, no Default or Event of Default,
shall have occurred and be continuing.
 
(g) Minimum Liquidity.  Permit the sum of all cash and cash equivalents of PAC
and its subsidiaries to be less than $25,000,000 as of the close of business of
the first six month ends after the Closing Date and $30,000,000 as of the close
of business on the last day of each calendar month thereafter (and if such day
falls on a day that is not a Business Day, then the first Business Day in the
next calendar month); provided that the covenant in this clause (g) shall no
longer be applicable at any time when the aggregate outstanding principal amount
under this Note is less than $20,000,000.
 
(h) Financial Test.  Permit the ratio of Consolidated EBITDAR to Consolidated
Fixed Charges for any period of four consecutive fiscal quarters ending on each
date set forth below, to be less than the ratio opposite such date.
 

 
32

--------------------------------------------------------------------------------

 



 
Four Consecutive Fiscal Quarter Period Ending
Ratio of Consolidated EBITDAR to Consolidated Fixed Charges
June 30, 2013, September 30, 2013,  and December 31, 2013
1.05:1.00
March 31, 2014
1.075:1.00
June 30, 2014, September 30, 2014, and December 31, 2014
1.10:1.00
March 31, 2015 and the last day of each calendar quarter thereafter
1.15:1.00



 
SECTION 6. Events of Default
 
.  If any of the following events (“Events of Default”) occurs and is
continuing:
 
(a) Borrowers fail to pay
 
(i) any principal of this Note when due;
 
(ii) any interest on this Note within five (5) Business Days after the date when
due; or
 
(iii) any other amounts payable under this Note within ten (10) Business Days
after the date when due;
 
(b) any representation or warranty made by any Borrower in or in connection with
this Note proves to have been incorrect in any material respect when made;
 
(c) any Borrower fails to perform or observe any covenant or agreement contained
in Section 5 and, if such failure can be remedied, such failure remains
unremedied for seven (7) days after the earlier of (i) a Borrower obtaining
knowledge of such failure and (ii) written notice thereof is given to Borrowers
by Holder;
 
(d) any Borrower fails to perform or observe any other term, covenant or
agreement contained in this Note or the Security Agreement on its part to be
performed or observed and any such failure remains unremedied for thirty (30)
days after the earlier of (i) a Borrower obtaining knowledge of such failure and
(ii) written notice thereof is given to Borrowers by Holder;
 
(e) any event or condition occurs which results in the acceleration of the
maturity of any indebtedness for borrowed money of any Borrower exceeding
$3,000,000 in aggregate principal amount at the time outstanding or which
permits (or,
 

 
33

--------------------------------------------------------------------------------

 

with the giving of notice or lapse of time or both, would enable) the holder of
such indebtedness for borrowed money or any Person acting on such holder’s
behalf to accelerate the maturity thereof;
 
(f) any default occurs under any lease or leases by any Borrower as lessee of
any real or personal property under which the aggregate rentals payable under
such lease or all such leases in the aggregate exceed $3,000,000;
 
(g) (i) PAC or any of its subsidiaries admits in writing its inability to pay
debts, or makes a general assignment for the benefit of creditors; (ii) any
proceeding is instituted by or against PAC or any of its subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking
appointment of a receiver, trustee or other similar official for PAC or any of
its subsidiaries or for any substantial part of its property and such proceeding
(if instituted against PAC or any of its subsidiaries) is not dismissed or
stayed within 60 days of the commencement thereof; or (iii) PAC or any of its
subsidiaries takes any corporate action to authorize any of the actions set
forth in this clause (g);
 
(h) one or more final judgments or orders for the payment of money in excess of
$1,000,000 in the aggregate shall be rendered against any Borrower and such
judgment or order shall continue unsatisfied and unstayed for a period of 60
days;
 
(i) any Borrower fails to perform or observe any term, covenant or agreement
contained in any other agreement with Holder or any of its affiliates on its
part to be performed or observed which failure has resulted in an “event of
default” (or similar term) thereunder;
 
(j) any of the following events shall occur with respect to any employee benefit
plans of PAC or any of its subsidiaries, except in each case as could not be
reasonably expected to result in a Material Adverse Effect: (i) the institution
by any Borrower of any steps to terminate any such plan; (ii) or a contribution
failure occurs with respect to any such plan sufficient to give rise to a lien
under ERISA;
 
(k) Holder terminates any Connection Carrier Agreement;
 
(l) any material provision of any Note Document shall, for any reason (other
than as specifically set forth therein), cease to be valid and binding on any
Borrower, or any Borrower shall so assert in any pleading filed in any court or
any material portion of any lien on the Collateral (as reasonably determined by
the Holder) intended to be created by the Loan Documents shall cease to be or
shall not be a valid and perfected lien having the priorities contemplated
hereby or thereby; or
 
(m) Any Note Document after delivery thereof shall for any reason ceases to
create a valid and perfected lien, with the priority required by the Note
Documents on and security interest in any material portion of the Collateral (as
reasonably determined by the Holder) purported to be covered thereby.
 

 
34

--------------------------------------------------------------------------------

 

then, if any Event of Default described in the preceding clause (g) shall occur,
the outstanding principal amount of this Note and other obligations hereunder
and under each other Note Document shall automatically be and become immediately
due and payable, without notice or demand.  If any Event of Default (other than
any Event of Default described in the preceding clause (g)) shall occur for any
reason, whether voluntary or involuntary, and be continuing, (i) the Holder may
by notice to the Borrowers declare all or any portion of the outstanding
principal amount of this Note and other obligations hereunder and under each
other Note Document to be due and payable, whereupon the full unpaid amount of
this Note and other obligations which shall be so declared due and payable shall
be and become immediately due and payable, without further notice, demand or
presentment and (ii) exercise any and all remedies under and in accordance with
the Note Documents and under applicable law available to the Holder.  During the
continuance of an Event of Default, at the election of the Holder, the principal
amount outstanding hereunder shall accrue interest at a rate per annum equal to
the sum of 2.0% plus the then applicable rate hereunder.
 
SECTION 7. Amendments, etc
 
.  No amendment to or waiver of any provision of this Note or any other document
or instrument delivered in connection herewith, nor consent to any departure by
any Borrower therefrom, will in any event be effective unless the same is in
writing and signed by the Holder and the Borrowers and then such amendment,
waiver or consent will be effective only in the specified instance and for the
specific purpose for which given.
 
SECTION 8. Notices, etc
 
.  All notices and other communications provided for hereunder must be in
writing (including facsimile communication) and mailed or facsimiled or
delivered, if to Borrowers, at Pinnacle Airlines Corp., One Commerce Square, 40
South Main Street, 14th Floor, Memphis, TN 38103, Fax No: 901-348-4103,
Attention: Chief Financial Officer, with a copy to: Pinnacle Airlines Corp., One
Commerce Square, 40 South Main Street, 14th Floor, Memphis, TN 38103, Fax No:
901-348-4103, Attention: General Counsel (and notice given to such address shall
be deemed to be notice to all Borrowers); and if to the Holder, at 1030 Delta
Boulevard, Department 856, Atlanta, GA 30354, Fax No: 404-773-7345, Attention:
Senior Vice President and Treasurer; or, as to Borrowers and the Holder, at such
other address as designated by any party in a written notice to the other
parties.  All such notices and communications will, when mailed or facsimiled,
be effective when received in the mails or sent by facsimile (receipt
confirmed), respectively, addressed as aforesaid.
 
SECTION 9. Accounting and Certain Other Terms
 
.  i)  All accounting terms not specifically defined herein shall be construed
and consistently applied in accordance with those generally accepted accounting
principles applied in the preparation of the financial statements referred to in
clause (e) of Section 3, except as otherwise stated herein.
 
(a) In addition, for purposes of this Note, the following terms will have the
following meanings:
 

 
35

--------------------------------------------------------------------------------

 



 
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided, that in no event shall the Holder
constitute an Affiliate of the Borrowers.
 
“Bankruptcy Court” means United States Bankruptcy Court for the Southern
District of New York.
 
“Bankruptcy Code” has the meaning set forth in the recitals.
 
“Business Day” means a day on which banks are not required or authorized to
close in Atlanta, Georgia or Minneapolis, Minnesota.
 
“Closing Date” means [______________]7.
 
“Code” has the meaning set forth in the recitals.
 
“Collateral” means the “Collateral” as defined in the Security Agreement and any
other assets pledged or in which a lien is granted pursuant to any Note
Document, including, without limitation, any mortgaged property.8
 
“Connection Carrier Agreement” means (i) the Delta Connection Agreement, dated
as of April 27, 2007, by and among PAC, PAI and Delta (the “2007 Connection
Agreement”), (ii) the Third Amended and Restated Airline Services Agreement,
dated as of April 1, 2012 by and among PAC, PAI and Delta (“ASA Connection
Agreement”) and (iii) the Amended and Restated 2010 Delta Connection Agreement
dated as of April 1, 2012 by and among PAC, PAI and Delta.
 
“Consolidated EBITDAR” shall for any period mean the consolidated operating
income of PAC and its subsidiaries for such period plus (i) consolidated
aircraft operating rental expenses of PAC and its subsidiaries for such period
plus (ii) amortization and depreciation that were deducted in arriving at the
amount of such consolidated operating income for such period plus (iii) interest
income of PAC and its subsidiaries for such period, all as determined on a
consolidated basis in accordance
 



--------------------------------------------------------------------------------

 
7
Date of conversion.

 
 
8
Collateral shall be assets that the DIP Credit Facility has a lien on at
emergence, which exclude (i) assets that are subject to the Existing Credit
Agreement (as defined in the DIP Credit Facility), (ii) any assets to the extent
that, and for so long as, such grant of a security interest therein would
violate applicable law or regulation or, in the case of assets acquired after
the Closing Date, such grant of a security interest therein would violate an
enforceable contractual obligation binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets in
each case after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code (other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition) and (iii) other assets identified by
Delta.

 

 
36

--------------------------------------------------------------------------------

 

with generally accepted accounting principles applied on a basis consistent with
those used in the preparation of the financial statements referred to in clause
(e) of Section 3 plus (iv) all fees, costs and expenses (including, without
limitation, all restructuring costs and expenses, professional fees and other
charges), write-downs and payments payable by the Borrowers in connection with
the Cases, the Plan and the Note Documents plus (v) fees, costs and expenses
incurred as a result of Delta accelerating the removal of aircraft pursuant to
Article II.C(y) of the 2007 Connection Agreement.
 
“Consolidated Fixed Charges” shall for any period mean the total consolidated
interest expense of PAC and its subsidiaries (excluding interest expense on any
aircraft indebtedness and any aircraft parts indebtedness in respect of the CR-
900 Aircraft) payable or paid in cash for such period (calculated without regard
to any limitations on the payment thereof) plus the total consolidated aircraft
operating rental expenses of PAC and its subsidiaries for such period plus the
principal amount of all scheduled amortization payments on all Debt, all as
determined on a consolidated basis in accordance with generally accepted
accounting principles applied on a basis consistent with those used in the
preparation of the financial statements referred to in clause (e) of Section
3.  The total consolidated interest expense and principal amount of scheduled
amortization payments for the period of four consecutive quarters ended on June
30, 2013 shall be calculated as the total consolidated interest expense and
principal amount of scheduled amortization payments for the calendar quarter
ended on June 30, 2013 times four; the total consolidated interest expense and
principal amount of scheduled amortization payments for the period of four
consecutive quarters ended on September 30, 2013 shall be calculated as the
total consolidated interest expense and principal amount of scheduled
amortization payments for the period of two consecutive calendar quarters ended
on September 30, 2013 times two; and the total consolidated interest expense and
principal amount of scheduled amortization payments for the period of four
consecutive quarters ended on December 31, 2013 shall be calculated as the total
consolidated interest expense and principal amount of scheduled amortization
payments for the period of three consecutive calendar quarters ended on December
31, 2013 times 4/3.
 


 
        “CR-900 Aircraft” means the aircraft operated by a Borrower pursuant to
the 2007 Connection Agreement.
 


 
“Debt” means, when used with reference to any Person:
 
(i) indebtedness of such Person for borrowed money,
 
(ii) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments,
 
(iii) obligations of such Person to pay the deferred purchase price of property
or services (other than trade debt on customary terms incurred in the ordinary
course of business),
 

 
37

--------------------------------------------------------------------------------

 



 
(iv) obligations of such Person as lessee under leases which shall have been or
should be, in accordance with generally accepted accounting principles,
consistently applied, recorded as capital leases,
 
(v) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through (iv)
above, and
 
(vi) liabilities of such Person in respect of unfunded vested benefits under
plans covered by Title IV of ERISA, together with the regulations thereunder, in
each case as in effect from time to time.
 
“Default” shall mean any event or condition which, upon the giving of notice or
expiration of any cure period or both would, unless cured or waived, constitute
an Event of Default.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith and any casualty or
condemnation (it being agreed that collections of account receivables, use or
other disposition of cash or cash equivalents and disposition of assets among
the Borrowers shall not be deemed Disposition of Collateral).
 
“DIP Credit Facility” shall have the meaning set forth in the recitals to this
Secured Promissory Note.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of PAC and its subsidiaries, taken as a whole,
(b) the validity or enforceability of this Note, the Security Agreement or the
rights and remedies of the Holder hereunder or thereunder (c) the ability of any
Borrower to pay its obligations under this Note or any other Note Document or
(d) a material adverse effect on the Collateral or the liens in favor of the
Holder on the Collateral or the priority of such liens.
 
“Net Cash Proceeds” means proceeds received by any Borrower after the Closing
Date in cash or cash equivalents from any Disposition of Collateral in each
case, net of (i) the reasonable cash costs of sale, assignment or other
disposition, (ii) taxes paid or reasonably estimated to be payable as a result
thereof, (ii) reserves provided, to the extent required by GAAP, against any
liabilities that are directly attributed to such Disposition and (iv) any amount
payable to a Person that is not an Affiliate of a Borrower which is secured by
the assets subject to such solely to the extent the such Person’s security is
senior in right of payment to the Holder; provided, that, if (i) PAC shall
deliver an Officer’s Certificate to the Holder promptly following receipt of any
such proceeds setting forth PAC or the applicable Borrower’s intention to use
any portion of such proceeds, to acquire, maintain, develop, construct, improve,
upgrade or
 

 
38

--------------------------------------------------------------------------------

 

repair assets useful in the business of PAC and its subsidiaries which shall be
subject to a first priority Lien under the Note Documents within 6 months of
such receipt and (ii) no Default or Event of Default exists at the time of
delivery of such notice or at the time of reinvestment of such Net Cash
Proceeds, such portion of such proceeds shall not constitute Net Cash Proceeds
except to the extent not, within 6 months of such receipt, so used; provided,
further, that no Net Cash Proceeds calculated in accordance with the foregoing
realized in any fiscal year shall constitute Net Cash Proceeds in such fiscal
year until the aggregate amount of all such net cash proceeds in such fiscal
year shall exceed $1,000,000.
 
“Note Documents” means, collectively, (i) this Secured Promissory Note, (ii) the
Security Agreement, (iii) each aircraft mortgage, real estate mortgages,
security agreement, pledge agreement, deposit account control agreement,
securities account control agreement, intellectual property security agreement
and each other agreement to which a Borrower is a party and that creates or
purports to create a lien in any Collateral in favor of the Holder and (iv) any
amendment, modification or supplement to any of the foregoing.
 
“Permitted Liens” means: (i) liens securing Debt under this Note; (ii) liens
existing on the date of this Note and listed in Schedule II hereto; (iii) liens
for taxes, assessments or governmental charges or claims that are not yet
delinquent or that are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (iv) landlords’, carriers’,
workmen’s, warehousemen’s, mechanic’s, materialmen’s, repairmen’s, employees’ or
other like liens arising in the ordinary course of business with respect to
amounts which are not yet delinquent or that are being contested in good faith
by appropriate proceedings; (v) pledges or deposits made in the ordinary course
of business in connection with (a) leases, performance bonds or similar
obligations, (b) workers’ compensation, unemployment insurance and other social
security legislation or (c) securing the performance of surety bonds and appeal
bonds required (I) in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrowers or (II) in connection with
judgments that do not give rise to an Event of a Default; (vi) with respect to
real property or interests therein, easements, licenses, rights-of-way,
restrictions, minor defects or irregularities in title and other similar
encumbrances which, in the aggregate, do not materially detract from the value
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrowers or liens disclosed in title reports;
and (vii) liens on any property other than the Collateral (as such term is
defined in the Security Agreement).
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.
 
“Plan” means [COMPLETE TITLE OF PLAN], which shall be in form and substance
reasonably acceptable to the Holder.
 
“Repayment Date” has the meaning set forth in the recitals.
 
“Security Agreement” means that certain Security and Pledge Agreement, dated as
of the date hereof, by and among the Borrowers and Holder.
 

 
39

--------------------------------------------------------------------------------

 

“Transactions” means, collectively, (i) the transactions in connection with and
as contemplated by the Note Documents, (ii) the consummation of the Plan and
(iii) all other related transactions, including the payment of fees and expenses
in connection therewith
 
(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, extended, amended and restated or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any references to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law (including by succession of comparable successor laws),
(iii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns (subject to any restriction on
assignment set forth herein) and, in the case of any governmental authority, any
other governmental authority that shall have succeeded to any or all of the
functions thereof, (iv) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Secured Promissory Note
in its entirety and not to any particular provision hereof, (v) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Secured
Promissory Note and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 10. Conditions Precedent.  The Borrowers shall have no rights under this
Note and the Holder shall not be obligated to advance any funds to the Borrowers
hereunder, or to take, fulfill, or perform any other action hereunder, until the
following conditions have been fulfilled to the reasonable satisfaction of the
Holder:
 
(a) Note Documents.  This Secured Promissory Note, the Security Agreement and
each other Note Document required hereunder shall have been executed and
delivered, in form, scope and substance reasonably satisfactory to the Holder,
to the Holder, and the Holder shall have a first priority perfected security
interest (subject to Permitted Liens) in all Collateral.
 
(b) The Plan.  The Plan shall be reasonably acceptable to the Holder and shall
have been approved by all necessary parties and confirmed by the Bankruptcy
Court in the Cases.
 
(c) Governmental Approvals.  All necessary governmental (domestic and foreign),
Bankruptcy Court and third party orders, approvals and consents in connection
with the Plan and otherwise referred to therein shall have been obtained and
 

 
40

--------------------------------------------------------------------------------

 

remain in effect, and all applicable waiting periods shall have expired without
any action being taken by any competent authority which, in the judgment of the
Holder, restrains, prevents, or imposes materially adverse conditions upon, the
consummation of the Plan or otherwise referred to therein. Additionally, there
shall not exist any judgment, order, injunction or other restraint prohibiting
or imposing materially adverse conditions upon the Plan, this Secured Promissory
Note or the other Note Documents.
 
(d) Officer’s Certificate.  The Holder shall have received an Officer’s
Certificate from the Borrowers certifying (i) as to the truth of the
representations and warranties contained in the Note Documents as though made on
and as of the Closing Date and (ii) compliance with the conditions precedent set
forth in this Section 10.
 
(e) Representations and Warranties.  All representations and warranties shall be
true and correct on and as of the Closing Date (although any representations and
warranties which expressly relate to a given date or period shall be required to
be true and correct as of the respective date or for the respective period, as
the case may be), after giving effect to the Transactions, as though made on and
as of such date.
 
(f) Absence of Defaults.  No Default or Event of Default shall have occurred and
be continuing, or would result from consummation of the Transactions.  No
Default (as defined in the DIP Credit Facility) or Event of Default (as defined
in the DIP Credit Facility) shall have occurred and be continuing.
 
(g) Corporate Documents.  The Holder shall have received copies of (i)
resolutions of each Borrower authorizing the transactions contained herein, (ii)
a secretary’s certificate of each Borrower, (iii) a good standing certificate of
each Borrower certified by the Secretary of State of the State of the
jurisdiction of incorporation or organization of the Borrowers or Guarantor, as
applicable, and (iv) incumbency certificates of each Borrower, each in form and
substance reasonably satisfactory to the Holder.
 
(h) Notice.  The Holder’s shall have received a written notice from the Borrower
electing to convert amounts outstanding under the DIP Credit Facility to amounts
outstanding under this Secured Promissory Note at least ten (10) business days
prior to the Closing Date.
 
(i) Payment of Fees and Expenses.  The Borrowers shall have paid to the Holder
the then unpaid balance of all accrued and unpaid costs and expenses then due,
owing and payable to the Holder under and pursuant to Note Documents (including
the fees and out-of-pocket expenses of counsel to the Holder) as to which
invoices have been issued and presented on or before the Closing Date.
 
(j) Insurance.  The Holder shall have received certificates of insurance with
respect to insurance maintained by the Borrowers, as the case may be, which
certificates evidence compliance by the Borrowers with the insurance
requirements set forth herein and in the Note Documents as of the Closing Date
and the Holder shall have
 

 
41

--------------------------------------------------------------------------------

 

been named as loss payees with respect to all Collateral and additional insureds
(as their interests may appear), on such policies of insurance of the Borrowers
as the Holders as specified in the Note Documents.
 
SECTION 11. Costs and Expenses
 
.  Each Borrower jointly and severally agrees to pay on demand all (a) all costs
and expenses of the Holder associated with the preparation, execution, delivery
and administration of the Note Documents and any amendment or waiver with
respect thereto (including the fees, disbursements and other charges of counsel
(including local, conflicts and special counsel as necessary) and, to the extent
in “work out” or restructuring, financial advisors for the Holder), (b) all
expenses of the Holder (including the fees, disbursements and other charges of
counsel (including local, conflicts and special counsel) for the Holder) and
financial advisors in connection with the enforcement of the Note Documents and
(c) all expenses associated with collateral monitoring, collateral reviews and
appraisals, environmental reviews and fees and expenses of other advisors and
professionals engaged by the Holder.
 
SECTION 12. Right of Set-off
 
.  Upon the occurrence and during the continuance of any Event of Default, the
Holder hereof is hereby authorized at any time and from time to time, without
notice to Borrowers (any such notice being expressly waived), to set off and
apply any and all obligations at any time owing by such holder to or for any
Borrower’s credit or account against any and all of such Borrower’s obligations
now or hereafter existing under this Note or any other document or instrument
delivered in connection herewith, irrespective of whether or not such holder has
made any demand under this Note or any other document or instrument delivered in
connection herewith, and although such obligations may be unmatured.  The
Holder’s rights under this Section 12 are in addition to other rights and
remedies (including other rights of set-off) which it may have and, so long as
Delta or any of its affiliates are the sole Holders, are in addition to Holder’s
right to cause payments of principal hereof and interest hereon to be made by
deductions from amounts payable to Borrowers under the Connection Carrier
Agreements in the manner set forth therein.
 
SECTION 13. Indemnification and Survival
 
.  Each Borrower hereby jointly and severally indemnifies, exonerates and holds
the Holder (including Delta) and each of its affiliates, officers, directors,
employees and agents (collectively, the “Indemnified Parties”) free and harmless
from and against any and all actions, causes of action, suits, losses, costs,
liabilities, damages and expenses incurred in connection therewith (irrespective
of whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including attorneys’ fees and
disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to
 
(a) any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment and any Borrower; or
 
(b) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated
 

 
42

--------------------------------------------------------------------------------

 

by any Borrower of any hazardous material (including any losses, liabilities,
damages, injuries, costs, expenses or claims asserted or arising under any
environmental law), regardless of whether caused by, or within the control of,
such Borrower,
 
except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct as determined by a non-appealable order of a
court of competent jurisdiction, and if and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Borrower hereby jointly
and severally agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.  Each Borrower’s obligations under this Section 13 and under
Section 11 shall in each case survive the payment in full of all obligations
hereunder.
 
SECTION 14. Assignment
 
.  The rights and obligations of the Borrowers may not be assigned by the
Borrowers without the prior written consent of the Holder, which consent may be
granted or withheld in the Holder’s sole discretion.  The Holder may assign at
any time this Note to any other Person with, so long as no Event of Default has
occurred and is continuing, the consent of the Borrowers (such consent not to be
unreasonably withheld, delayed or conditioned), in which event, the assignee
shall have, to the extent of such assignment, the same rights and benefits as it
would have if it were the Holder, except as otherwise provided by the terms of
such assignment or participation.  Upon a valid assignment of a party’s rights
and obligations under this Note, this Note shall inure to the benefit of and be
binding upon the successors and permitted assigns and transferees of the
Borrowers and the Holder.
 
SECTION 15. Governing Law
 
. THIS NOTE AND EACH OTHER DOCUMENT OR INSTRUMENT DELIVERED IN CONNECTION
HEREWITH SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA.
 
SECTION 16. Forum Selection and Consent to Jurisdiction
 
.  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:
 
(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS NOTE AND THE OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;
 
(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
 

 
43

--------------------------------------------------------------------------------

 

PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;
 
(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AT ITS ADDRESS SET
FORTH IN SECTION 8 OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTIES SHALL
HAVE BEEN NOTIFIED PURSUANT THERETO; AND
 
(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
 
SECTION 17. Waiver of Jury Trial
 
.  EACH BORROWER AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE OR THE
SECURITY AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF IT.
 
SECTION 18. Joint and Several Obligations
 
.  The obligations of the Borrowers hereunder are joint and several.  Each
Borrower agrees that its obligations are a primary obligation of such Borrower
and not merely a contract of surety.  Each Borrower waives presentation to,
demand for payment from and protest to such Borrower or any other Borrower, and
also waives notice of protest for nonpayment.  The obligations of Borrowers
hereunder shall not be affected by (i) the failure of the Holder to assert any
claim or demand or to enforce any right or remedy against any Borrower under the
provisions of this Note or otherwise, (ii) any extension or renewal of any
provision hereof, (iii) any rescission, waiver, compromise, acceleration,
amendment or modification of any of the terms or provisions of this Note, the
Security Agreement or any other Note Document, (iv) the release, exchange waiver
or foreclosure of any security held by the Holder, (v) the failure of the Holder
to exercise any right or remedy against any Borrower, or (vi) the release or
substitution of any collateral.  Each Borrower further waives any right to
require that any resort be had by the Holder to any security held for payment of
this Note or to any balance of any deposit, account or credit on the books of
the Holder in favor of any Borrower.
 
Each Borrower hereby waives any defense that it might have based on a failure to
remain informed of the financial condition of any other Borrower and any
circumstances affecting the ability of any other Borrower to perform under this
Note.  Each Borrower’s obligations hereunder shall not be affected by the
genuineness, validity, regularity or enforceability of this Note, the Security
Agreement or any other Note Document or by the existence, validity,
enforceability, perfection, or extent of any
 

 
44

--------------------------------------------------------------------------------

 

collateral therefor or by any other circumstance which might otherwise
constitute a defense to such obligations.
 
The obligations of the Borrowers hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration, or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegally or
unenforceability of such obligations.  Without limiting the generality of the
foregoing, the obligations of the Borrowers hereunder shall not be discharged or
impaired or otherwise affected by failure of the Holder to assert any claim or
demand or to enforce any remedy under this Note or any other agreement, by any
waiver or modification of any provision hereof or thereof, by any default,
failure or delay, willful or otherwise, in the performance of such obligations,
or by any other act or thing or omission or delay or do any other act or thing
which may or might in any manner or to any extent vary the risk of any Borrower
or would otherwise operate as a discharge of any Borrower as a matter of law.
 
Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any obligation hereunder is rescinded or must otherwise be
restored by Holder upon the bankruptcy or reorganization of such Borrower or
otherwise.
 
Upon payment by any Borrower of any sums to the Holder hereunder, all rights of
such Borrower against any other Borrower arising as a result thereof by way of
right of subrogation or otherwise, shall in all respects be subordinate and
junior in right of payment  to the prior payment in full of all the obligations
of the Borrowers hereunder (including interest accruing on and after the filing
of any petition in bankruptcy or of reorganization of a Borrower whether or not
post filing interest is allowed in such proceeding).  If any amount shall be
paid to such Borrower for the account of any other Borrower relating to the
obligations hereunder, such amount shall be held in trust for the benefit of the
Holder and shall forthwith be paid to the Holder to be credited and applied to
the obligations hereunder, whether matured or unmatured.
 

 
45

--------------------------------------------------------------------------------

 

PINNACLE AIRLINES CORP.
 
By:              /s/ Brian T.
Hunt                                                  
Name:           Brian T. Hunt
Title:           Vice President and General Counsel
 
PINNACLE AIRLINES, INC.
 
By:              /s/ Brian T.
Hunt                                                  
Name:           Brian T. Hunt
Title:           Vice President and General Counsel
 
MESABA AVIATION, INC.
 
By:              /s/ Brian T.
Hunt                                                 
Name:           Brian T. Hunt
Title:           Vice President
 
PINNACLE EAST COAST OPERATIONS INC.
 
By:              /s/ Brian T.
Hunt                                                  
Name:           Brian T. Hunt
Title:           Vice President and General Counsel
 
COLGAN AIRLINES, INC.
 
By:              /s/ Brian T.
Hunt                                                  
Name:           Brian T. Hunt
Title:           Vice President and General Counsel
 

 
46

--------------------------------------------------------------------------------

 

Acknowledged and Agreed:
 


DELTA AIR LINES, INC.
 
By:                       /s/ Donald T.
Bornhurst                                                   
 
Name:                      Donald T. Bornhorst
 
Title:  Senior Vice President – Delta Connection
 

 
47

--------------------------------------------------------------------------------

 

SCHEDULE I
 
to Secured Promissory Note
 
 
DEBT
 
 


 

                       




 
48

--------------------------------------------------------------------------------

 

SCHEDULE II
to Secured Promissory Note
 
LIENS
 
 


 

                               




 
49

--------------------------------------------------------------------------------

 

SCHEDULE 3(c)
to Secured Promissory Note
 


 
 
FILINGS
 

 
50

--------------------------------------------------------------------------------

 



April 23, 2012


Pinnacle Airlines Corp.
One Commerce Square
40 S. Main St.
Memphis, TN
Attention:  Sean E. Menke
Facsimile:  (901) 348-4178


Ladies and Gentlemen:


On April 1, 2012, you and your subsidiaries each elected to file a chapter 11
proceeding (together the “Bankruptcy Cases”) in United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”).  You have
advised Delta Air Lines, Inc. (“Delta”, the “Commitment Party,” “we” or “us”)
that, in connection with the Bankruptcy Cases, you intend to obtain
debtor-in-possession financing.
 
Delta is pleased to advise you of its commitment, and hereby commits to provide
100% of a $74,285,000 senior secured super-priority debtor-in-possession credit
facility (the “DIP Credit Facility”) to Pinnacle Airlines Corp., a Delaware
corporation (“Pinnacle”), Pinnacle Airlines, Inc., a Georgia corporation
(“Pinnacle Georgia”), Pinnacle East Coast Operations Inc., a New York
corporation (“Pinnacle East Coast”), Mesaba Aviation, Inc., a Minnesota
corporation (“Mesaba”) and Colgan Air, Inc., a Virginia corporation (“Colgan”;
and together with Pinnacle, Pinnacle Georgia, Pinnacle East Coast and Mesaba,
each individually a “Company” and collectively, the “Companies”) on the terms
and conditions set forth herein and in the Summary of Terms and Conditions of
the $74,285,000 Senior Secured Debtor-in-Possession Facility attached hereto as
Annex A (the “Term Sheet”).  The Term Sheet, together with this Amended and
Restated Commitment Letter, hereinafter is referred to as the “Commitment
Letter.”
 
Delta shall act as the administrative agent and the collateral agent with
respect to the DIP Credit Facility.  The undersigned agrees that, without the
prior written consent of the Commitment Party, (i) no additional agents or
co-agents shall be appointed, or other titles conferred to any person or entity,
in respect of the DIP Credit Facility, and (ii) no other lender under the DIP
Credit Facility shall receive any compensation of any kind for its participation
in the DIP Credit Facility.
 
Each Company agrees to pay (a) all costs and expenses of the Commitment Party
and all other agents under the DIP Credit Facility associated with (i) the
preparation, negotiation, execution, delivery, administration and enforcement of
this Commitment Letter (including the Term Sheet) and the definitive documents
relating to the DIP Credit Facility (the “Credit Facility Documentation”) and
any amendment or waiver with respect thereto and (ii) the preparation,
negotiation, execution and delivery of the Delta Connection Amendments  (in each
case, including the fees, disbursements and other charges of counsel and
financial advisors for the Commitment Party and all other agents under the DIP
Credit Facility), (b) all expenses of the Commitment Party and all other agents
under the DIP Credit Facility (including the fees, disbursements and other
charges of counsel and financial advisors for the Lenders) in connection with
the enforcement of the Credit Facility Documentation and (c) all expenses
associated with collateral monitoring, collateral reviews and appraisals,
diligence, environmental reviews and fees and expenses of the Commitent Party
and advisors and professionals engaged by the Commitment Party and all other
agents under the DIP Credit Facility.
 

 
51

--------------------------------------------------------------------------------

 



 
The Companies, jointly and severally, further agree to indemnify and hold
harmless the Commitment Party, all other agents under the DIP Credit Facility,
their affiliates, and their officers, directors, employees, agents and advisors
(each an “Indemnified Party”) against any and all losses, claims, damages,
costs, expenses (including fees, and expenses of attorneys and financial
advisors) or liabilities of every kind whatsoever (collectively, the
“Indemnified Obligations”) to which any of the Indemnified Parties may become
subject in connection with this Commitment Letter, the DIP Credit Facility, the
use or the proposed use of the proceeds thereof, the Bankruptcy Cases (solely in
respect of the Commitment Party’s capacity as the Commitment Party,
Administrative Agent (as defined in the Term Sheet) and/or the Lender (as
defined in the Term Sheet), any other financing transaction contemplated by this
Commitment Letter, any other transaction related thereto and any claim,
litigation, investigation or proceeding relating to any of the foregoing and to
reimburse each such Indemnified Party upon demand for any legal or other
expenses incurred in connection with investigating or defending any of the
foregoing, except that no Company shall be liable for any Indemnified
Obligations of any Indemnified Party to the extent any of the foregoing is
determined by a final and non-appealable order of a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Indemnified Party.  These Indemnified Obligations will continue
notwithstanding any termination of this commitment or the Commitment Letter.
 
Each Company agrees that all information (including but not limited to
projections, the “Information”) provided by or on behalf of you and your
affiliates to the Commitment Party in connection with the DIP Credit Facility
and the Bankruptcy Cases may be disseminated by or on behalf of the Commitment
Party and made available to prospective lenders and other persons who have
agreed to be bound by customary confidentiality undertakings acceptable to the
Commitment Party (whether transmitted electronically by means of a website,
e-mail or otherwise, or made available orally or in writing, including at
prospective lender or other meetings).
 
You hereby represent, warrant and covenant (and it shall be a condition to the
Commitment Party’s commitment hereunder and Delta’s agreement to perform the
services described herein) that (a) all written Information, other than the
projections, budgets, estimates or forward-looking statements, that has been or
will be made available to the Commitment Party or any other Lender by or on
behalf of you or any of your representatives is or will be, when furnished,
complete and correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements are made,
and (b) the projections, budgets, estimates and forward-looking statements that
have been or will be made available to the Commitment Party by or on behalf of
you or any of your representatives have been or will be prepared in good faith
based upon accounting principles consistent with the historical audited
financial statements of the Companies, if applicable, and upon assumptions and
methods that are believed by you to be reasonable, at the time made and at the
time the related projections, estimates and forward-looking statements are made
available to the Commitment Party.  You agree that if at any time prior to the
closing of the DIP Credit Facility, any of the representations and warranties in
the preceding sentence would be incorrect if the Information was being
furnished, and such representations and warranties were being made, at such
time, then you will promptly supplement the Information so that such
representations will be correct under those circumstances.  In providing the DIP
Credit Facility, the Commitment Party will be entitled to use and rely primarily
on the Information without responsibility for independent verification thereof.
 

 
52

--------------------------------------------------------------------------------

 

Each Company agrees that it shall not (and shall cause its affiliates not to),
without the prior written consent of the Commitment Party attempt or agree to
offer, issue, place, syndicate or arrange any debt securities or debt facilities
for the Companies or any other obligor with respect to the DIP Credit
Facility or make or authorize any announcement of any of the foregoing.
 
The obligations of the Commitment Party under this Commitment Letter are subject
to, in addition to the other conditions set forth herein, and in the Term Sheet
and in the definitive documentation for the DIP Credit Facility, (i) the
execution and delivery of an amendment to each Delta Connection Agreement (as
defined in the Term Sheet) in form and substance agreed by parties thereto (the
“Delta Connection Amendments”), which Delta Connection Amendments shall be
attached to the DIP motion in redacted form and such Delta Connection Amendments
shall be in full force and effect, (ii) the absence, during the period from the
date hereof to the closing of the DIP Credit Facility, of any change,
development or event that has occurred (other than the commencement of the
Bankruptcy Cases, events leading up to the commencement of the Bankruptcy Cases
and matters otherwise disclosed in writing to Delta on or prior to the date
hereof), which the Commitment Party shall determine has had or could reasonably
be expected to have a material adverse effect on the transactions (provided,
that solely the filing of an objection by any party in interest to the DIP
Credit Facility, this Commitment Letter or the Amendments in the Bankruptcy
Cases shall not constitute such a material change, development or event), (iii)
the execution and delivery of the Credit Facility Documentation, satisfactory in
form and substance to the Commitment Party on terms substantially consistent
with the Term Sheet, and (iv) our not having discovered or otherwise becoming
aware of information not previously disclosed to us that we believe to be
materially inconsistent with the information provided to us (including pursuant
to public filings) prior to the date hereof, of (x) the business, assets,
properties, liabilities, operations, condition (financial or otherwise),
operating results, or prospects of the Companies, taken as a whole or (y) the
transactions contemplated hereby.
 
This Commitment Letter shall not be assignable by you without the prior written
consent of us (and any purported assignment without such consent shall be null
and void), and is intended to be solely for the benefit of the parties hereto
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto and the Indemnified Parties.  The
Commitment Party may transfer and assign its commitments hereunder, in whole or
in part, to any of its affiliates or (not to be unreasonably withheld, delayed
or conditioned) to any prospective lender or otherwise.  Upon such assignment,
the applicable Commitment Party shall be released from the portion of its
commitment hereunder that has been so transferred and assigned.
 
It is understood and agreed that this Commitment Letter shall not constitute or
give rise to any obligation on the part of the Commitment Party, any other agent
or lender under the DIP Credit Facility, or any of their respective affiliates
to provide any financing, except as expressly provided herein.
 
You acknowledge and agree that (i) no fiduciary, advisory or agency relationship
between you and the Commitment Party is intended to be or has been created in
respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether Delta has advised or is advising you on other matters,
(ii) the Commitment Party, on the one hand, and you, on the other hand, have an
arm’s-length business relationship that does not directly or indirectly give
rise to, nor do you rely on, any fiduciary duty on the part of Delta, (iii) you
are capable of evaluating and understanding, and you understand, and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (iv) you have been advised that Delta is engaged in a broad range of
transactions that may involve interests that differ from your
 

 
53

--------------------------------------------------------------------------------

 

interests and that Delta has no obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship,
and (v) you waive any claims you may have against the Commitment Party for
breach of fiduciary duty or alleged breach of fiduciary duty and agree that
Delta shall have no liability (whether direct or indirect) to you in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
behalf of or in right of you, including your stockholders, employees or
creditors.  Additionally, you acknowledge and agree that the Commitment Party is
not advising you as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.  You shall consult with your own advisors
concerning such matters and shall be responsible for making your own independent
investigation and appraisal of the transactions contemplated hereby, and the
Commitment Party shall have no responsibility or liability to you with respect
thereto.  Any review by the Commitment Party of the Companies, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Commitment Party and shall not be on
behalf of you or any of your affiliates.
 
Each Company agrees that in any action arising in connection with this
Commitment Letter or any transaction contemplated hereby the only damages that
may be sought from the Commitment Party, all other agents and lenders under the
DIP Credit Facility, or any of their affiliates or any Indemnified Party are
those which are reasonably foreseeable as the result of any breach hereof.  The
Commitment Party, all other agents and lenders under the DIP Credit Facility and
their affiliates shall not be liable under this Commitment Letter or any Credit
Facility Documentation (i) for any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems except to the extent such damages are
found in a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the willful misconduct or gross negligence of the
Commitment Party, or (ii) in respect of any act, omission or event relating to
the transaction contemplated hereby or thereby, on any theory of liability for
any special, indirect, exemplary, consequential or punitive damages.
 
This Commitment Letter is for Companies’ confidential use only and may not be
disclosed by any Company to any person other than (i) its respective employees,
directors, attorneys and financial advisors (but not commercial lenders) and
then only in connection with the proposed transaction and on a confidential
need-to-know basis, (ii) where in the Companies’ reasonable judgment, disclosure
is required by law or compelled in a judicial or administrative proceeding.
including, without limitation, the Bankruptcy Court (in which case you agree to
inform the Commitment Party promptly thereof), (iii) the Company may file this
Commitment Letter (including the Term Sheet) with the Bankruptcy Court pursuant
to a motion, in form and substance acceptable to the Commitment Party, seeking
approval of the terms of the Commitment Letter (including the Term Sheet) and
the DIP Credit Facility, (iv) with the Commitment Party’s prior written consent
to the proposed disclosure and (v) to any official committee appointed in the
Bankruptcy Cases (and their advisors) so long as you obtain from the applicable
persons or entities a confidentiality agreement with respect to such information
in form and substance acceptable to the Commitment Party.  The Commitment Party
reserves the right to review and approve, in advance, all materials, press
releases, advertisements, and disclosures that you or your affiliates prepare
that contain the Commitment Party’s or any affiliate’s name or describe the
Commitment Party’s financing commitment.
 
The Term Sheet is intended to be indicative of the principal terms of the DIP
Credit Facility and does not purport to specify all of the terms, conditions,
representations and warranties, covenants and other provisions that will be
contained in the final Credit Facility Documentation; provided, that the terms
of the final Credit Facility Documentation shall be
 

 
54

--------------------------------------------------------------------------------

 

substantially consistent with the Term Sheet and the Companies and the Lenders
agree to negotiate the final Credit Facility Documentation in good faith.
 
IF THIS COMMITMENT LETTER OR ANY ACT, OMISSION OR EVENT HEREUNDER OR THEREUNDER
BECOMES THE SUBJECT OF A DISPUTE, EACH OF THE UNDERSIGNED HEREBY WAIVES TRIAL BY
JURY (TO THE EXTENT PERMITTED BY APPLICABLE LAW). Each Company hereby consents
and agrees to the exclusive jurisdiction of (i) the Bankruptcy Court upon the
commencement of the Bankruptcy Cases and, (ii) if such cases are not commenced
or the Bankruptcy Court declines to exercise jurisdiction, the state or federal
courts located in New York County, State of New York in any action,
investigation, litigation or proceeding arising out of or relating to this
Commitment Letter or any transaction relating hereto, provided that the parties
acknowledge that any appeals from those courts may have to be by a court located
outside of such jurisdiction.  Each Company hereby expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and hereby waives any objection which any of them may have based on
lack of personal jurisdiction, improper venue or inconvenient forum.  This
Commitment Letter shall be governed by and shall be construed in accordance with
the laws of the State of New York applicable to contracts made and performed in
that state.
 
The provisions of this letter and the Term Sheet relating to “information”,
“expenses”, “confidentiality”, “indemnity”, “assignments and amendments”,
“counterparts and governing law”, “venue and submission to jurisdiction” and
“waiver of jury trial” shall survive the termination or expiration of this
Commitment Letter and shall remain in full force and effect regardless of
whether the DIP Credit Facility closes; provided that this Commitment Letter and
the Term Sheet shall be superseded by the definitive Credit Facility
Documentation upon the closing of the DIP Facility.
 
This Commitment Letter supersedes all prior discussions, writings, indications
of interest and proposals with respect to the DIP Credit Facility previously
delivered to you or your affiliates by the Commitment Party or any of its
affiliates.  Please indicate your acceptance of this commitment and return a
signed copy of this Commitment Letter to the Commitment Party.  This commitment
and the agreements of the Commitment Party herein will expire at 11:00 p.m., New
York time, on April 23, 2012, unless on or prior to such time the Commitment
Party shall have received a copy of this Commitment Letter executed by
you.  Notwithstanding acceptance of this Commitment Letter, the commitment and
the agreements of the Commitment Party herein will automatically terminate
unless definitive Credit Facility Documentation is executed on or before May 18,
2012.  Upon expiration or termination of the commitment contained herein, the
Commitment Party and its affiliates shall have no liability or obligation
hereunder.  Termination of this commitment shall not affect your obligations
hereunder, including your obligations to pay any costs or expenses provided for
herein or in any other agreements entered into between you and the Commitment
Party.
 
We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”), each lender may be required to obtain, verify and record information that
identifies each Company, which information includes the name, address, tax
identification number and other information regarding each Company that will
allow such lender to identify each Company in accordance with the PATRIOT
Act.  This notice is given in accordance with the requirements of the PATRIOT
Act and is effective as to each lender.
 

 
55

--------------------------------------------------------------------------------

 



 
This Amended and Restated Commitment Letter supersedes in its entirety that
certain Commitment Letter, dated as of April 1, 2012, by and among the Companies
and Delta.
 


[Remainder of page intentionally left blank]

 
56

--------------------------------------------------------------------------------

 

We look forward to working with you and the management team of Pinnacle Airlines
Corp. on this transaction.


Sincerely,


DELTA AIR LINES, INC.




By: /s/ Donald T. Bornhurst
Name: Donald T. Bornhurst
Title: Vice President, Delta Connection

 
57

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED


 PINNACLE AIRLINES CORP.




By: /s/ Brian T. Hunt
Name: Brian T. Hunt
Title: Vice President/General Counsel




PINNACLE AIRLINES, INC.




By:   /s/ Brian T. Hunt
Name: Brian T. Hunt
Title: Vice President/General Counsel




PINNACLE EAST COAST OPERATIONS INC.




By:  /s/ Brian T. Hunt
Name: Brian T. Hunt
Title: Vice President/General Counsel




MESABA AVIATION, INC.




By:  /s/ Brian T. Hunt
Name: Brian T. Hunt
Title: Vice President/General Counsel




COLGAN AIR, INC.




By: /s/ Brian T. Hunt 
Name: Brian T. Hunt
Title:Vice President/General Counsel

 
58

--------------------------------------------------------------------------------

 

Annex A




See attached





 
59

--------------------------------------------------------------------------------

 

